--------------------------------------------------------------------------------

Exhibit 10.1

SEVENTEENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


THIS SEVENTEENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of May 24, 2019 is by and among CELADON GROUP, INC. (the
“Borrower”), the Guarantors identified on the signature pages hereto, the
Lenders identified on the signature pages hereto and BANK OF AMERICA, N.A., in
its capacity as Administrative Agent (in such capacity, the “Administrative
Agent”).


W I T N E S S E T H


A.          Certain credit facilities have been provided to the Loan Parties
pursuant to that certain Amended and Restated Credit Agreement (as amended,
modified, supplemented, increased and extended from time to time, the “Credit
Agreement”) dated as of December 12, 2014 by and among the Borrower, the
Guarantors identified therein, the Lenders identified therein and the
Administrative Agent.


B.          The Borrower has prepared and delivered to the Administrative Agent
and the Lenders (i) the Seventeenth Amendment Budget (as defined in the Credit
Agreement as amended hereby) and (ii) a management action plan intended to
result in a transaction that would maximize the repayment of the Obligations
under the Credit Agreement (the “Management Action Plan”).


C.          The Borrower has requested that the Administrative Agent and Lenders
make certain modifications to the Credit Agreement.


D.          The Lenders have agreed to do so on the terms and conditions set
forth in this Amendment.
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.          Defined Terms.  Capitalized terms used herein but not otherwise
defined herein shall have the meanings provided to such terms in the Credit
Agreement.


2.          Estoppel, Acknowledgement and Reaffirmation.  The undersigned Loan
Parties hereby acknowledge and agree that, as of the date hereof, the
Outstanding Amount of the Committed Loans and L/C Obligations constitute valid
and subsisting obligations of such Loan Parties to the Lenders that are not
subject to any credits, offsets, defenses, claims, counterclaims or adjustments
of any kind.  The undersigned Loan Parties hereby acknowledge the Loan Parties’
obligations under the respective Loan Documents to which they are party.  Each
of the undersigned Loan Parties hereby (i) acknowledges that it has granted
Liens in favor of the Administrative Agent pursuant to, and is a party to, the
Collateral Documents (including, with respect to certain Guarantors, pursuant to
the Joinder Agreements executed by such Guarantors); (ii) reaffirms that each of
the Liens created and granted in or pursuant to the Collateral Documents is
valid and subsisting as of the date hereof; (iii) agrees that such Liens shall
continue in effect as security for all Obligations; and (iv) agrees that this
Amendment shall in no manner impair or otherwise adversely affect such Liens.


3.          Amendments to Credit Agreement.  Subject to the satisfaction of the
conditions precedent set forth below, the Credit Agreement is hereby amended as
follows:
 
(a)          Section 1.01 of the Credit Agreement is hereby amended by deleting
the following definitions in their entirety and substituting the following
therefor:

--------------------------------------------------------------------------------

“Aggregate Commitments” means the Commitments of all Lenders.  The amount of the
Aggregate Commitments in effect on the Seventeenth Amendment Effective Date is
$146,229,635.  The amount of the Aggregate Commitments shall at all times be
subject to reduction as otherwise set forth in this Agreement.


“Investment Banker” means Evercore Group, LLC in its capacity as the investment
banker chosen and retained by the Loan Parties, and any replacement investment
banker reasonably acceptable to the Administrative Agent and otherwise
conforming to the requirements of Section 7.15.


“L/C Sublimit” means an amount equal to $28,869,000.  The L/C Sublimit is part
of, and not in addition to, the Aggregate Commitments.


“Maximum Borrowing Amount” means $93,789,000, as such amount may be subsequently
reduced from time to time pursuant to Section 2.05 or increased up to an amount
not to exceed the Aggregate Commitments with the written consent of the Required
Lenders.


“Maximum Outstanding Amount” means $122,658,000, as such amount may be
subsequently reduced from time to time pursuant to Section 2.05 or increased up
to an amount not to exceed the Aggregate Commitments with the written consent of
the Required Lenders.


(b)          Section 1.01 of the Credit Agreement is hereby amended by adding
the following new definitions in the appropriate alphabetical order:
“Seventeenth Amendment” means that certain Seventeenth Amendment to Amended and
Restated Credit Agreement, dated as of the Seventeenth Amendment Effective Date,
by and among the Loan Parties (excluding the Mexican Loan Parties), the
Administrative Agent and the Lenders.
“Seventeenth Amendment Budget” means the detailed weekly budget for the Loan
Parties prepared by the Borrower and delivered to the Administrative Agent prior
to the Seventeenth Amendment Effective Date, as the same may be amended or
otherwise modified from time to time with the consent of the Required Lenders.
“Seventeenth Amendment Effective Date” means May 24, 2019.
(c)          Section 2.05(i) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
(i)          Upon the consummation of any Excluded Disposition permitted under
Section 7.05(e), the Borrower shall on the next Business Day prepay Loans and/or
Cash Collateralize the Dollar Equivalent of the L/C Obligations in an amount
equal to the amount of Net Cash Proceeds received by the applicable Loan Party
or Subsidiary in connection with such Excluded Disposition with a corresponding
reduction of the Maximum Outstanding Amount and the Maximum Borrowing Amount.
2

--------------------------------------------------------------------------------

(d)          Section 2.09(e) of the Credit Agreement is hereby amended by
replacing the proviso at the end of such section with the following proviso:
provided, that the monthly commitment fees that would otherwise be due and
payable on March 1, 2019, April 1, 2019, May 1, 2019 and June 1, 2019 shall be
due and payable upon the earliest to occur of (i) any Event of Default, (ii)
repayment in full of all other Obligations under the Credit Agreement and (iii)
the Maturity Date.
(e)          Section 6.02(k) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
(k)          prior to 4:00 pm Eastern time on the third Business Day of each
calendar week, (1) a report reconciling actual cash flows for the Borrower and
its Subsidiaries for the preceding calendar week with (i) the
previously-delivered weekly forecast and (ii) the Seventeenth Amendment Budget;
(2) a report reconciling actual cash flows for the Borrower and its Subsidiaries
for the period from the Seventeenth Amendment Effective Date through the end of
the previous calendar week with the Seventeenth Amendment Budget; and (3) a
report listing (i) all Vehicles, excluding Lien Prohibited Vehicles, for which
Lien Vehicle Documentation has not been delivered to the Administrative Agent’s
designee as of the end of the preceding calendar week and (ii) all Vehicles for
which Lien Vehicle Documentation has been delivered to the Administrative
Agent’s designee during the preceding calendar week for the purpose of
satisfying the requirements of Section 6.17;
(f)          Section 6.02(ff) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
(ff)          as soon as available, but in any event within thirty (30) days
after the end of each calendar month, a report providing information regarding
any Vehicles or real property assets that were Disposed of during the preceding
calendar month, including without limitation the appraised value of such asset
(if appraised), the gross sales price and Net Cash Proceeds received in
connection with such Disposition; and
(g)          Section 6.11 of the Credit Agreement is hereby amended by adding
the following sentence to the end of such section:
Until all Obligations have been repaid in full and all Commitments have been
terminated, the Loan Parties shall use the proceeds of the Credit Extensions and
the Collateral to pay only the categories of expenses of the Loan Parties, and
to issue only the Letters of Credit, in each case, as set forth in the
Seventeenth Amendment Budget; provided that the foregoing shall not be construed
as limiting the Loan Parties’ right, subject to the other applicable terms and
conditions of the Loan Documents, to pay items not included in the Seventeenth
Amendment Budget from any sources other than Credit Extensions made by the
Lenders or the proceeds of the Collateral.
(h)          Section 6.12 of the Credit Agreement is hereby amended and restated
in its entirety as follows:
6.12          Compliance with Seventeenth Amendment Budget.  Not permit total
cash disbursements of the Loan Parties (excluding disbursements (i) to the
purchaser of Disposition B assets in an amount not to exceed receipts from
customers of the Disposition B business for services provided by the Disposition
B business; (ii) to providers of equipment lease financing in respect of full or
partial “lease buyouts” corresponding to, and in an amount not to exceed, the
Net Cash Proceeds received by the applicable Loan Party in connection with the
Disposition of the financed equipment; (iii) made by Mexican Loan Parties or
Canadian Loan Parties in the ordinary course of business consistent with
disbursements of such parties prior to the Seventeenth Amendment Effective Date;
and (iv) for fees and costs of the Agent Financial Advisor and counsels to the
Administrative Agent and Lenders) determined as of the end of any calendar week,
commencing with the calendar week ending June 7, 2019, to exceed the projected
amounts in the Seventeenth Amendment Budget by (i) more than 5% with respect to
any Seventeenth Amendment Budget line item for professional fee disbursements
for the period from the Seventeenth Amendment Effective Date through the end of
such calendar week or (ii) more than 10% with respect to total disbursements for
such week.
 
3

--------------------------------------------------------------------------------



(i)          The following new Section 6.18(f) is hereby added to the Credit
Agreement:


(f)          Set forth on Schedule 6.18 is a complete list of all real property
assets of the Loan Parties, excluding the Mexican Loan Parties, that is, as of
the Seventeenth Amendment Effective Date, subject to a Mortgage in favor of the
Administrative Agent, including the street address, legal description and other
identifying information regarding each such real property asset.  Upon the
request of the Administrative Agent, the Borrower shall update Schedule 6.18.


(j)          Section 6.25 of the Credit Agreement is hereby amended and restated
in its entirety as follows:


Section 6.25          Investment Banker.  Upon the request of the Lenders, the
Borrower shall cause appropriate representatives of the Investment Banker to
participate in periodic status updates (which may be in the form of a telephone
conference) with the Lenders, to be conducted no less frequently than weekly. 
The Borrower shall deliver to the Administrative Agent, for distribution to the
Lender, copies of all material reports and information distributed by the
Investment Banker to third parties with respect to the Loan Parties.


(k)          Section 11.06(b)(iii)(A) of the Credit Agreement is hereby amended
and restated in its entirety as follows:


(A)          [reserved];


(l)          A new Schedule 6.18 is hereby added to the Credit Agreement in the
form attached hereto as Schedule 6.18.


4.          Deferral of Twelfth Amendment Fee Payments.  The payments in respect
of the Twelfth Amendment Fee that were originally due and payable under Section
5 of the Twelfth Amendment on April 1, 2019, May 1, 2019 and June 1, 2019 shall
be due and payable upon the earliest to occur of (i) any Event of Default, (ii)
repayment in full of all other Obligations under the Credit Agreement and (iii)
the Maturity Date.


5.          Conditions Precedent.  This Amendment shall become effective as of
the date hereof upon the satisfaction (or waiver by the Administrative Agent
with the consent of the Lenders) of the following conditions precedent:
 
4

--------------------------------------------------------------------------------



(a)          receipt by the Administrative Agent of counterparts of this
Amendment duly executed by the Borrower, the Guarantors (excluding the Mexican
Loan Parties), each Lender and the Administrative Agent;


(b)          receipt by the Administrative Agent of a certificate signed by a
Responsible Officer of the Borrower attaching a copy of the Seventeenth
Amendment Budget in form, detail and substance acceptable to the Lenders;


(c)          receipt by the Administrative Agent of the Management Action Plan
in form, detail and substance acceptable to the Lenders;


(d)          receipt by the Administrative Agent of a certificate signed by a
Responsible Officer of the Borrower (i) attaching a copy of a confidential
information memorandum and non-disclosure agreement prepared by the Investment
Banker and (ii) certifying to the Lenders that copies of such materials have
been distributed by the Investment Banker to one or more third parties;


(e)          receipt by the Administrative Agent of copies of all engagement
agreements and related agreements executed between the Loan Parties and the
Investment Banker, the terms and scope of which agreements shall be reasonably
acceptable to the Lenders;


(f)          receipt by the Administrative Agent of opinions of legal counsel to
the Borrower in form and substance reasonably acceptable to the Administrative
Agent, addressed to the Administrative Agent and each Lender, dated as of the
date hereof; and


(g)          receipt by the Administrative Agent of a certificate of each Loan
Party (excluding the Mexican Loan Parties) dated as of the date hereof signed by
a Responsible Officer of such Loan Party (A) certifying and attaching
resolutions adopted by the board of directors or equivalent governing body of
such Loan Party approving this Amendment and (B) in the case of the Borrower,
certifying that, after giving effect to this Amendment, (1) the representations
and warranties of each Loan Party contained in Article V of the Credit Agreement
or any other Loan Document, or which are contained in any document furnished at
any time under or in connection herewith or therewith, are true and correct in
all material respects on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, in each case, other than with respect to the Audit Events (as defined in
that certain Eighth Amendment to Credit Agreement dated as of March 30, 2018 by
and among the parties hereto), and (2) no Default exists after giving effect to
this Amendment.


6.          Payment of Fees and Expenses.  Without limiting the Loan Parties’
obligations under Section 11.04 of the Credit Agreement, the Borrower shall,
promptly, and in any event within 5 Business Days of demand therefor, reimburse
(i) the Administrative Agent for all fees and expenses of the Administrative
Agent (including without limitation, all fees and expenses of US, Mexican and
Canadian counsel to the Administrative Agent and financial advisors to the
Administrative Agent and all appraisal, inspection and other costs incurred by
the Administrative Agent) and (ii) each Lender for all reasonable out-of-pocket
travel expenses of, and fees and expenses of counsel to, such Lender, in each
case, incurred in connection with the Loan Documents, including without
limitation this Amendment.


7.          Release.  In consideration of the Administrative Agent’s and the
Lenders’ willingness to enter into this Amendment, each of the undersigned Loan
Parties hereby releases and forever discharges the Administrative Agent, the
Lenders and each of the Administrative Agent’s and the Lenders’ predecessors,
successors, assigns, officers, managers, directors, employees, agents,
attorneys, representatives, and affiliates (hereinafter all of the above
collectively referred to as the “Lender Group”), from any and all claims,
counterclaims, demands, damages, debts, suits, liabilities, actions and causes
of action of any nature whatsoever, in each case to the extent arising in
connection with the Loan Documents or any of the negotiations, activities,
events or circumstances arising out of or related to the Loan Documents through
the date of this Amendment, whether arising at law or in equity, whether known
or unknown, whether liability be direct or indirect, liquidated or unliquidated,
whether absolute or contingent, foreseen or unforeseen, and whether or not
heretofore asserted, which any of the undersigned Loan Parties may have or claim
to have against any entity or other Person within the Lender Group.
 
5

--------------------------------------------------------------------------------



8.          Amendment is a “Loan Document”.  This Amendment is a Loan Document
and all references to a “Loan Document” in the Credit Agreement and the other
Loan Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.


9.          Representations and Warranties; No Default.  Each undersigned Loan
Party represents and warrants to the Administrative Agent and each Lender that
(a) any forecasts of cash flows and other projections delivered to the
Administrative Agent or any Lender prior to the date hereof reflect the
Borrower’s good faith estimate of the matters described therein, (b) the
representations and warranties of each undersigned Loan Party contained in
Article V of the Credit Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, are true and correct in all material respects on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, in each case, other than with
respect to the Audit Events (as defined in that certain Eighth Amendment to
Credit Agreement dated as of March 30, 2018 by and among the parties hereto),
and (c) after giving effect to this Amendment, no Default exists, including
without limitation any Default under Section 8.01(e) of the Credit Agreement.


10.          No Other Changes.  Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.  This
Amendment and the other Loan Documents embody the entire agreement among the
parties hereto and supersede all prior agreements and understandings, oral or
written, if any, relating to the subject matter hereof.  This Amendment, the
Credit Agreement and the other Loan Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties.


11.          Counterparts; Delivery.  This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of this
Amendment by facsimile or other electronic imaging means shall be effective as
an original.


12.          Amendment, Modification and Waiver.  This Amendment may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto.
13.          Governing Law.  This Amendment shall be deemed to be a contract
made under, and for all purposes shall be construed in accordance with, the laws
of the State of Indiana.


[SIGNATURE PAGES FOLLOW]
6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Seventeenth Amendment to
Amended and Restated Credit Agreement to be duly executed as of the date first
above written.
 
BORROWER:
CELADON GROUP, INC.
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
           
GUARANTORS:
CELADON TRUCKING SERVICES, INC.
       
By:
/s/ Kathryn Wouters
 
Name:
Kathryn Wouters
 
Title:
Senior Vice President of Finance and Treasurer
             
CELADON LOGISTICS SERVICES, INC.
       
By:
/s/ Kathryn Wouters
 
Name:
Kathryn Wouters
 
Title:
Senior Vice President of Finance and Treasurer
             
QUALITY EQUIPMENT LEASING, LLC
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
CELADON E-COMMERCE, INC.
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
              OSBORN TRANSPORTATION, INC.           By: /s/ Paul Svindland  
Name: Paul Svindland   Title: Chief Executive Officer               CELADON
CANADIAN HOLDINGS, LIMITED         By: /s/ Paul Svindland   Name: Paul Svindland
  Title: Chief Executive Officer

 
 

 
CELADON GROUP, INC.
SEVENTEENTH AMENDMENT

--------------------------------------------------------------------------------

GUARANTORS:
HYNDMAN TRANSPORT LIMITED
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
              BEE LINE, INC.           By: /s/ Kathryn Wouters   Name:  Kathryn
Wouters   Title: Senior Vice President of Finance and Treasurer              
CELADON REALTY, LLC
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
DISTRIBUTION, INC.
       
By:
/s/ Kathryn Wouters
 
Name:
Kathryn Wouters
 
Title:
Senior Vice President of Finance and Treasurer
             
EAGLE LOGISTICS SERVICES INC.
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
              QUALITY COMPANIES LLC          By: /s/ Paul Svindland   Name: Paul
Svindland    Title:  Chief Executive Officer


 


 
 
CELADON GROUP, INC.
SEVENTEENTH AMENDMENT



--------------------------------------------------------------------------------

GUARANTORS:
TAYLOR EXPRESS, INC.
       
By:
/s/ Kathryn Wouters
 
Name:
Kathryn Wouters
 
Title:
Senior Vice President of Finance and Treasurer
             
QUALITY INSURANCE LLC
       
By:
/s/ Kathryn Wouters
 
Name:
Kathryn Wouters
 
Title:
Senior Vice President of Finance and Treasurer
              VORBAS, LLC          By: /s/ Kathryn Wouters   Name: 
Kathryn Wouters
  Title: 
Senior Vice President of Finance and Treasurer

 
 
 


 
CELADON GROUP, INC.
SEVENTEENTH AMENDMENT





--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A., as Administrative Agent
       
By:
/s/ Andrew J. Maidman
 
Name:
Andrew J. Maidman
 
Title:
Senior Vice President
     
LENDERS:
BANK OF AMERICA, N.A., as a Lender
             
By:
/s/ Andrew J. Maidman
 
Name:
Andrew J. Maidman
 
Title:
Senior Vice President
             
WELLS FARGO BANK, N.A., as a Lender
             
By:
/s/ Troy Jefferson
 
Name:
Troy Jefferson
 
Title:
Senior Vice President
             
CITIZENS BANK, N.A., as a Lender
             
By:
/s/ Christopher Rothwell
 
Name:
Christopher Rothwell
 
Title:
EVP



 
 


CELADON GROUP, INC.
SEVENTEENTH AMENDMENT



--------------------------------------------------------------------------------

Schedule 6.18


Mortgaged Real Property


(attached)
 
 
 
CELADON GROUP, INC.
SEVENTEENTH AMENDMENT

--------------------------------------------------------------------------------

Property
 
Address
9050 East 33rd Street, Indianapolis, Marion County, IN 46201
 
Legal Description
PARCEL I-(Fee)
 
A part of the Southwest Quarter of Section 20, Township 16 North, Range 5 East
located in Warren Township, Marion County, Indiana being bounded as follows:
 
Beginning at the point of intersection of the Eastern right-of-way line of Post
Road with the North line of the Southwest Quarter of Section 20, Township 16
North, Range 5 East, said Point of Beginning being South 89 degrees 24 minutes
16 seconds East (assumed bearing) 50.00 feet from the Northwest Corner of said
Southwest Quarter; thence South 89 degrees 24 minutes 16 seconds East 438.35
feet along the North line of said Southwest Quarter to the Northwestern Corner
of the 10.736 acre tract of land described in the Warranty Deed recorded as
Instrument #1994-0002766 in the Office of the Recorder of Marion County,
Indiana; thence South 00 degrees 35 minutes 59 seconds West 757.04 feet along
the Western boundary of said 10.736 acre tract of land to its Southwestern
Corner of the centerline of an easement described in the Declaration of Access
and Utility Easement recorded as Instrument #8900061752 by said Recorder (“33rd
Street”), said point being on a non-tangent curve concave to the South and being
North 01 degrees 25 minutes 24 seconds East 395.14 feet from the radius point of
said curve; thence Westerly 5.68 feet along said centerline and along said curve
to its point of tangency, said point of tangency being North 00 degrees 35
minutes 59 seconds East 395.14 feet from the radius point of said curve; thence
North 89 degrees 24 minutes 01 second West 435.00 feet along said centerline to
the Eastern right-of-way line of Post Road; thence North 00 degrees 46 minutes
35 seconds East 756.97 feet along the Eastern right-of-way line of Post Road to
the Point of Beginning.
 
PARCEL II-(Easement)
 
Non-exclusive easement for Ingress, Egress, and Utilities as created by the
Declaration of Access and Utility Easement by and between Hunter Creek
Development Corporation and Post Road Limited Partnership recorded June 28, 1989
as Instrument No. 89-61752. Said Declaration amended by First Amendment to
Declaration of Access and Utility Easement recorded August 31, 1995 as
Instrument No. 95-108216.
 




--------------------------------------------------------------------------------



Property
 
Address
9702 East 30th Street, Indianapolis, Marion County, IN 46229
 
Legal Description
Real property in the City of Indianapolis, County of Marion, State of Indiana,
described as follows:
PART OF THE SOUTH HALF OF THE SOUTHEAST QUARTER OF SECTION 20, TOWNSHIP 16
NORTH, RANGE 5 EAST OF THE SECOND PRINCIPAL MERIDIAN IN MARION COUNTY, INDIANA
BEING DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF SAID SOUTHEAST QUARTER SECTION; THENCE ON
AN ASSUMED BEARING OF NORTH 89 DEGREES 48 MINUTES 03 SECONDS EAST ALONG THE
SOUTH LINE THEREOF A DISTANCE OF 682.10 FEET TO THE POINT OF BEGINNING; THENCE
NORTH 00 DEGREES 00 MINUTES 39 SECONDS EAST PARALLEL WITH THE WEST LINE OF SAID
HALF QUARTER SECTION A DISTANCE OF 1337.39 FEET TO THE NORTH LINE THEREOF;
THENCE NORTH 89 DEGREES 46 MINUTES 15 SECONDS EAST ALONG SAID NORTH LINE A
DISTANCE OF 651.40 FEET; THENCE SOUTH 00 DEGREES 00 MINUTES 39 SECONDS WEST
PARALLEL WITH THE WEST LINE OF SAID HALF-QUARTER SECTION A DISTANCE OF 1337.74
FEET TO THE SOUTH LINE THEREOF; THENCE SOUTH 89 DEGREES 48 MINUTES 03 SECONDS
WEST ALONG SAID SOUTH LINE A DISTANCE OF 651.40 FEET TO THE POINT OF BEGINNING.

EXCEPT:

PART OF THE SOUTH HALF OF THE SOUTHEAST QUARTER OF SECTION 20, TOWNSHIP 16
NORTH, RANGE 5 EAST OF THE SECOND PRINCIPAL MERIDIAN IN MARION COUNTY, INDIANA
BEING DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF SAID SOUTHEAST QUARTER SECTION; THENCE
NORTH 89 DEGREES 48 MINUTES 03 SECONDS EAST (BASIS OF BEARING PER INSTRUMENT
#860080911 IN THE OFFICE OF THE RECORDER IN MARION COUNTY, INDIANA) ALONG THE
SOUTH LINE THEREOF A DISTANCE OF 682.10 FEET; THENCE NORTH 00 DEGREES 00 MINUTES
28 SECONDS WEST PARALLEL WITH THE WEST LINE OF SAID HALF-QUARTER SECTION A
DISTANCE OF 1317.24 FEET TO THE POINT OF BEGINNING; THENCE CONTINUING NORTH 00
DEGREES 00 MINUTES 28 SECONDS WEST A DISTANCE OF 20.00 FEET TO THE NORTH LINE OF
SAID SOUTH HALF; THENCE NORTH 89 DEGREES 46 MINUTES 13 SECONDS EAST ALONG SAID
NORTH LINE A DISTANCE OF 401.32 FEET; THENCE SOUTH 00 DEGREES 13 MINUTES 47
SECONDS EAST A DISTANCE OF 20.00 FEET; THENCE SOUTH 89 DEGREES 46 MINUTES 13
SECONDS WEST PARALLEL WITH SAID NORTH LINE A DISTANCE OF 401.40 FEET TO THE PONT
OF BEGINNING, CONTAINING 0.18 ACRES, MORE OR LESS.

ALSO:
 
(NOT FEE EASEMENT)

AN INGRESS AND EGRESS EASEMENT RECORDED APRIL 10, 2015 AS INSTRUMENT NO.
201500032594, IN THE OFFICE OF THE RECORDER OF MARION COUNTY, INDIANA, MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

--------------------------------------------------------------------------------

 
PART OF THE SOUTH HALF OF THE SOUTHEAST QUARTER OF SECTION 20, TOWNSHIP 16
NORTH, RANGE 5 EAST OF THE SECOND PRINCIPAL MERIDIAN IN MARION COUNTY, INDIANA
BEING DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF SAID SOUTHEAST QUARTER SECTION; THENCE
NORTH 89 DEGREES 48 MINUTES 03 SECONDS EAST (BASIS OF BARING PER INSTRUMENT NO.
860080911 IN THE OFFICE OF THE RECORDER IN MARION COUNTY, INDIANA) ALONG THE
SOUTH LINE THEREOF A DISTANCE OF 682.10 FEET; THENCE NORTH 00 DEGREES 00 MINUTES
28 SECONDS WEST PARALLEL WITH THE WEST LINE OF SAID HALF QUARTER SECTION A
DISTANCE OF 1292.79 FEET TO THE POINT OF BEGINNING; THENCE CONTINUING NORTH 00
DEGREES 00 MINUTES 28 SECONDS WEST A DISTANCE OF 44.45 FEET TO THE NORTH LINE OF
SAID SOUTH HALF; THENCE SOUTH 89 DEGREES 46 MINUTES 13 SECONDS WEST ALONG SAID
NORTH LINE A DISTANCE OF 47.55 FEET; THENCE SOUTH 47 DEGREES 03 MINUTES 26
SECONDS EAST A DISTANCE OF 64.97 FEET TO THE POINT OF BEGINNING, CONTAINING 0.02
ACRES, MORE OR LESS.

ALSO:
 
(NOT FEE EASEMENT)

AN INGRESS AND EGRESS EASEMENT RECORDED APRIL 10, 2015 AS INSTRUMENT NO.
201500032593, IN THE OFFICE OF THE RECORDER OF MARION COUNTY, INDIANA, MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

PART OF THE SOUTH HALF OF THE SOUTHEAST QUARTER OF SECTION 20, TOWNSHIP 16
NORTH, RANGE 5 EAST OF THE SECOND PRINCIPAL MERIDIAN IN MARION COUNTY, INDIANA
BEING DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF SAID SOUTHEAST QUARTER SECTION; THENCE
NORTH 00 DEGREES 00 MINUTES 28 SECONDS WEST (BASIS OF BEARINGS IS NORTH 89
DEGREES 48 MINUTES 03 SECONDS EAST ALONG THE SOUTH LINE OF SAID SOUTHEAST
QUARTER SECTION, PER INSTRUMENT NO. 860080911 IN THE OFFICE OF THE RECORDER IN
MARION COUNTY, INDIANA) ALONG THE WEST LINE OF SAID SOUTHEAST QUARTER A DISTANCE
OF 1336.88 FEET TO THE SOUTHWEST CORNER OF THE NORTH HALF OF SAID SOUTHEAST
QUARTER; THENCE NORTH 89 DEGREES 46 MINUTES 13 SECONDS EAST ALONG THE SOUTH LINE
OF SAID NORTH HALF A DISTANCE OF 634.55 FEET TO THE POINT OF BEGINNING; THENCE
NORTH 47 DEGREES 03 MINUTES 26 SECONDS WEST A DISTANCE OF 88.10 FEET; THENCE
NORTH 00 DEGREES 00 MINUTES 52 SECONDS EAST A DISTANCE OF 82.07 FEET TO THE
FORMER NORTH RIGHT-OF-WAY LINE OF A RAILROAD, BEING THE NORTH LINE OF A TRACT OF
LAND DESCRIBED IN INSTRUMENT NO. 1999-192503 IN SAID RECORDER'S OFFICE; THENCE
NORTH 77 DEGREES 07 MINUTES 39 SECONDS EAST ALONG SAID NORTH RIGHT-OF-WAY LINE A
DISTANCE OF 51.29 FEET; THENCE SOUTH 00 DEGREES 00 MINUTES 52 SECONDS WEST A
DISTANCE OF 71.73 FEET; THENCE SOUTH 47 DEGREES 03 MINUTES 26 SECONDS EAST A
DISTANCE OF 119.61 FEET TO THE SOUTH LINE OF SAID NORTH HALF; THENCE SOUTH 89
DEGREES 46 MINUTES 13 SECONDS WEST ALONG SAID SOUTH LINE A DISTANCE OF 73.08
FEET TO THE POINT OF BEGINNING, CONTAINING 0.21 ACRES, MORE OR LESS.

ALSO:

 
 

--------------------------------------------------------------------------------

 
(NOT FEE EASEMENT)
 
AN INGRESS AND EGRESS EASEMENT RECORDED APRIL 10, 2015 AS INSTRUMENT NO.
201500032593 , IN THE OFFICE OF THE RECORDER OF MARION COUNTY, INDIANA, MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

PART OF THE SOUTH HALF OF THE SOUTHEAST QUARTER OF SECTION 20, TOWNSHIP 16
NORTH, RANGE 5 EAST OF THE SECOND PRINCIPAL MERIDIAN IN MARION COUNTY, INDIANA
BEING DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF SAID SOUTHEAST QUARTER SECTION; THENCE
NORTH 00 DEGREES 00 MINUTES 28 SECONDS WEST (BASIS OF BEARINGS IS NORTH 89
DEGREES 48 MINUTES 03 SECONDS EAST ALONG THE SOUTH LINE OF SAID SOUTHEAST
QUARTER SECTION, PER INSTRUMENT NO. 860080911 IN THE OFFICE OF THE RECORDER IN
MARION COUNTY, INDIANA) ALONG THE SOUTH LINE THEREOF A DISTANCE OF 682.10 FEET;
THENCE NORTH 00 DEGREES 00 MINUTES 28 SECONDS WEST PARALLEL WITH THE WEST LINE
OF SAID HALF QUARTER SECTION A DISTANCE OF 1317.24 FEET TO THE POINT OF
BEGINNING; THENCE CONTINUING NORTH 00 DEGREES 00 MINUTES 28 SECONDS WEST A
DISTANCE OF 20.00 FEET TO THE NORTH LINE OF SAID SOUTH HALF; THENCE NORTH 89
DEGREES 46 MINUTES 13 SECONDS EAST ALONG SAID NORTH LINE A DISTANCE OF 25.53
FEET; THENCE SOUTH 47 DEGREES 03 MINUTES 26 SECONDS EAST A DISTANCE OF 29.23
FEET; THENCE SOUTH 89 DEGREES 46 MINUTES 13 SECONDS WEST PARALLEL WITH SAID
NORTH LINE A DISTANCE OF 46.92 FEET TO THE POINT OF BEGINNING, CONTAINING 724.5
SQUARE FEET, MORE OR LESS.
 
APN:   

 

--------------------------------------------------------------------------------



Property
 
Address
9503 East 33rd Street, Indianapolis, Marion County, IN 46235
 
Legal Description
Real property in the City of Indianapolis, County of Marion, State of Indiana,
described as follows:
 
PARCEL I

A PART OF THE SOUTHWEST QUARTER OF SECTION 20, TOWNSHIP 16 NORTH, RANGE 5 EAST
AND A PART OF THE SOUTHEAST QUARTER OF SECTION 20, TOWNSHIP 16 NORTH, RANGE 5
EAST LOCATED IN WARREN TOWNSHIP, MARION COUNTY, INDIANA BEING BOUNDED AS
FOLLOWS:

COMMENCING AT THE NORTHWEST CORNER OF THE SOUTHWEST QUARTER OF SECTION 20,
TOWNSHIP 16 NORTH, RANGE 5 EAST; THENCE SOUTH 00 DEGREES 46 MINUTES 35 SECONDS
WEST (ASSUMED BEARING) 1,339.38 FEET ALONG THE WEST LINE OF SAID SOUTHWEST
QUARTER TO THE SOUTHWEST CORNER OF THE NORTH HALF OF SAID SOUTHWEST QUARTER,
SAID CORNER BEING THE MIDPOINT OF THE WEST LINE OF SAID SOUTHWEST QUARTER;
THENCE SOUTH 89 DEGREES 26 MINUTES 38 SECONDS EAST 2,459.85 FEET ALONG THE SOUTH
LINE OF THE NORTH HALF OF SAID SOUTHWEST QUARTER TO THE POINT OF BEGINNING OF
THIS DESCRIPTION; THENCE NORTH 00 DEGREES 52 MINUTES 19 SECONDS EAST 451.69
FEET; THENCE NORTH 06 DEGREES 51 MINUTES 58 SECONDS EAST 53.83 FEET; THENCE
NORTH 69 DEGREES 13 MINUTES 35 SECONDS EAST 125.05 FEET TO THE POINT OF
CURVATURE OF A CURVE TO THE LEFT, SAID POINT OF CURVATURE BEING SOUTH 20 DEGREES
46 MINUTES 25 SECONDS EAST 425.14 FEET FROM THE RADIUS POINT OF SAID CURVE;
THENCE EASTERLY AND NORTHEASTERLY 68.41 FEET ALONG SAID CURVE TO A POINT OF
REVERSE CURVATURE, SAID POINT OF REVERSE CURVATURE BEING SOUTH 29 DEGREES 59
MINUTES 33 SECONDS EAST 425.14 FEET FROM THE RADIUS POINT OF SAID CURVE AND
BEING NORTH 29 DEGREES 59 MINUTES 33 SECONDS WEST 365.14 FEET FROM THE RADIUS
POINT OF A REVERSE CURVE; THENCE NORTHEASTERLY AND EASTERLY 194.96 FEET ALONG
SAID REVERSE CURVE TO ITS POINT OF TANGENCY, SAID POINT OF TANGENCY BEING NORTH
00 DEGREES 35 MINUTES 59 SECONDS EAST 365.14 FEET FROM THE RADIUS POINT OF SAID
CURVE; THENCE SOUTH 89 DEGREES 24 MINUTES 01 SECONDS EAST 158.32 FEET; THENCE
NORTH 00 DEGREES 54 MINUTES 45 SECONDS EAST 60.00 FEET PARALLEL WITH THE EASTERN
BOUNDARY OF THE 96.920 ACRE TRACT OF LAND DESCRIBED IN THE DEED RECORDED AS
INSTRUMENT NO. 88-100604 IN THE OFFICE OF THE RECORDER OF MARION COUNTY,
INDIANA; THENCE SOUTH 89 DEGREES 24 MINUTES 01 SECOND EAST 230.00 FEET; THENCE
NORTH 27 DEGREES 24 MINUTES 53 SECONDS EAST 44.82 FEET TO THE EASTERN BOUNDARY
OF SAID 96.920 ACRE TRACT OF LAND, THE NEXT THREE (3) COURSES ARE ALONG THE
BOUNDARY OF SAID 96.920 ACRES TRACT OF LAND: 1) THENCE SOUTH 00 DEGREES 54
MINUTES 45 SECONDS WEST 589.77 FEET; 2) THENCE SOUTH 77 DEGREES 57 MINUTES 40
SECONDS WEST 647.45 FEET TO THE SOUTH LINE OF THE NORTH HALF OF SAID SOUTHWEST
QUARTER; 3) THENCE NORTH 89 DEGREES 26 MINUTES 38 SECONDS WEST 145.61 FEET ALONG
THE SOUTH LINE OF THE NORTH HALF OF SAID SOUTHWEST QUARTER TO THE POINT OF
BEGINNING.

PARCEL II

--------------------------------------------------------------------------------

 
A PART OF THE SOUTHEAST QUARTER OF SECTION 20, TOWNSHIP 16 NORTH, RANGE 5 EAST
LOCATED IN WARREN TOWNSHIP, MARION COUNTY, INDIANA BEING BOUNDED AS FOLLOWS:

COMMENCING AT THE NORTHEAST CORNER OF THE NORTHEAST QUARTER OF SECTION 20,
TOWNSHIP 16 NORTH, RANGE 5 EAST; THENCE SOUTH 00 DEGREES 51 MINUTES 36 SECONDS
WEST (ASSUMED BEARING) 2,677.26 FEET ALONG THE EAST LINE OF SAID NORTHEAST
QUARTER TO THE SOUTHEAST CORNER OF SAID NORTHEAST QUARTER AND TO THE NORTHEAST
CORNER OF THE SOUTHEAST QUARTER OF SAID SECTION 20; THENCE NORTH 89 DEGREES 21
MINUTES 45 SECONDS WEST 1,130.63 FEET ALONG THE NORTH LINE OF SAID SOUTHEAST
QUARTER TO ITS POINT OF INTERSECTION WITH THE NORTHERLY EXTENSION OF THE WESTERN
BOUNDARY OF THE 2.276 ACRE TRACT OF LAND DESCRIBED IN THE WARRANTY DEED RECORDED
AS INSTRUMENT NO. 94-119823 IN THE OFFICE OF THE RECORDER OF MARION COUNTY,
INDIANA AND TO THE POINT OF BEGINNING OF THIS DESCRIPTION; THENCE NORTH 89
DEGREES 21 MINUTES 45 SECONDS WEST 931.37 FEET ALONG THE NORTH LINE OF SAID
SOUTHEAST QUARTER TO A POINT BEING SOUTH 89 DEGREES 21 MINUTES 45 SECONDS EAST
570.57 FEET FROM THE NORTHWEST CORNER OF SAID SOUTHEAST QUARTER, SAID POINT ALSO
BEING ON THE BOUNDARY OF PARCEL III, AS DESCRIBED IN EXHIBIT “A” OF THE
TRUSTEE'S DEED RECORDED AS INSTRUMENT NO. 90-10709 IN SAID RECORDER'S OFFICE,
THE NEXT FOUR (4) COURSES ARE ALONG THE BOUNDARY OF SAID PARCEL III: 1) THENCE
SOUTH 00 DEGREES 54 MINUTES 24 SECONDS WEST 1,195.54 FEET; 2) THENCE NORTH 77
DEGREES 57 MINUTES 40 SECONDS EAST 769.19 FEET; 3) THENCE NORTH 00 DEGREES 44
MINUTES 16 SECONDS EAST 706.73 FEET TO A POINT BEING 320.00 FEET (MEASURED
SOUTHERLY IN A PERPENDICULAR DIRECTION) FROM THE NORTH LINE OF SAID SOUTHEAST
QUARTER; 4) THENCE SOUTH 89 DEGREES 21 MINUTES 45 SECONDS EAST 184.10 FEET
PARALLEL WITH THE NORTH LINE OF SAID SOUTHEAST QUARTER TO THE SOUTHWESTERN
CORNER OF SAID 2.275 ACRE TRACT OF LAND; THENCE NORTH 00 DEGREES 51 MINUTES 08
SECONDS EAST 320.00 FEET ALONG THE WESTERN BOUNDARY OF SAID 2.275 ACRE TRACT OF
LAND AND ALONG THE NORTHERLY EXTENSION OF THE WESTERN BOUNDARY OF SAID 2.275
ACRE TRACT OF LAND TO THE POINT OF BEGINNING.

PARCEL III

A PART OF THE SOUTHEAST QUARTER OF SECTION 20, TOWNSHIP 16 NORTH, RANGE 5 EAST
LOCATED IN WARREN TOWNSHIP, MARION COUNTY, INDIANA BEING BOUNDED AS FOLLOWS:

COMMENCING AT THE NORTHEAST CORNER OF THE NORTHEAST QUARTER OF SECTION 20,
TOWNSHIP 16 NORTH, RANGE 5 EAST; THENCE SOUTH 00 DEGREES 51 MINUTES 36 SECONDS
WEST (ASSUMED BEARING) 2,677.26 FEET ALONG THE EAST LINE OF SAID NORTHEAST
QUARTER TO THE SOUTHEAST CORNER OF SAID NORTHEAST QUARTER AND TO THE NORTHEAST
CORNER OF THE SOUTHEAST QUARTER OF SAID SECTION 20; THENCE NORTH 89 DEGREES 21
MINUTES 45 SECONDS WEST 2,062.00 FEET ALONG THE NORTH LINE OF SAID SOUTHEAST
QUARTER TO A POINT BEING SOUTH 89 DEGREES 21 MINUTES 45 SECONDS EAST 570.57 FEET
FROM THE NORTHWEST CORNER OF SAID SOUTHEAST QUARTER OF SAID POINT BEING ON THE
BOUNDARY OF PARCEL III, AS DESCRIBED IN EXHIBIT “A” OF THE TRUSTEE'S DEED
RECORDED AS INSTRUMENT NO. 90-10709 IN SAID RECORDER'S OFFICE AND BEING THE
NORTHEASTERN CORNER OF THE 96.920 ACRE TRACT OF LAND DESCRIBED IN THE DEED
RECORDED AS INSTRUMENT NO. 88-100604 IN SAID RECORDER'S OFFICE; THENCE SOUTH 00
DEGREES 54 MINUTES 24 SECONDS WEST 605.80 FEET ALONG THE BOUNDARY OF SAID PARCEL
III, TO THE POINT OF BEGINNING OF THIS DESCRIPTION; THENCE SOUTH 00 DEGREES 54
MINUTES 24 SECONDS WEST 589.74 FEET ALONG THE BOUNDARY OF SAID PARCEL III TO A
SOUTHWESTERN CORNER OF SAID PARCEL III ON THE FORMER NORTHERN RIGHT OF WAY LINE
OF THE PENN CENTRAL RAILROAD (REFERENCE INSTRUMENT NO. 90-10709); THENCE SOUTH
77 DEGREES 57 MINUTES 40 SECONDS WEST 0.12 FEET ALONG THE FORMER NORTHERN RIGHT
OF WAY LINE OF THE PENN CENTRAL RAILROAD AND ALONG THE FORMER NORTHERN RIGHT OF
WAY LINE OF THE OLD C.C.C. AND ST. LOUIS RAILROAD (REFERENCE INSTRUMENT NO.
88-100604) TO THE SOUTHEASTERN CORNER OF SAID 96.920 ACRE TRACT OF LAND; THENCE
NORTH 00 DEGREES 54 MINUTES 45 SECONDS EAST 589.77 FEET ALONG THE EASTERN
BOUNDARY OF SAID 96.920 ACRE TRACT OF LAND; THENCE SOUTH 89 DEGREES 05 MINUTES
25 SECONDS EAST 0.06 FEET TO THE POINT OF BEGINNING.

 

--------------------------------------------------------------------------------

 
PARCEL IV

PART OF THE NORTH HALF OF THE SOUTHEAST QUARTER OF SECTION 20, TOWNSHIP 16
NORTH, RANGE 5 EAST OF THE SECOND PRINCIPAL MERIDIAN IN MARION COUNTY, INDIANA
BEING DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF SAID SOUTHEAST QUARTER SECTION; THENCE
NORTH 00 DEGREES 00 MINUTES 28 SECONDS WEST (BASIS OF BEARINGS IS NORTH 89
DEGREES 48 MINUTES 03 SECONDS EAST ALONG THE SOUTH LINE OF SOUTHEAST QUARTER
SECTION, PER INSTRUMENT NO. 860080911 IN THE OFFICE OF THE RECORDER IN MARION
COUNTY, INDIANA) ALONG THE WEST LINE OF SAID SOUTHEAST QUARTER A DISTANCE OF
1336.88 FEET TO THE SOUTHWEST CORNER OF THE NORTH HALF OF SAID SOUTHEAST QUARTER
A DISTANCE OF 1336.88 FEET TO THE SOUTHWEST CORNER OF THE NORTH HALF OF SAID
SOUTHEAST QUARTER AND THE POINT OF BEGINNING; THENCE CONTINUING NORTH 00 DEGREES
00 MINUTES 48 SECONDS WEST ALONG SAID WEST LINE A DISTANCE OF 14.35 FEET TO THE
FORMER NORTH RIGHT-OF-WAY LINE OF A RAILROAD, BEING THE NORTH LINE OF A TRACT OF
LAND DESCRIBED IN INSTRUMENT NO. 1999-192503 IN SAID OFFICE OF THE RECORDER;
THENCE NORTH 77 DEGREES 07 MINUTES 39 SECONDS EAST ALONG SAID NORTH LINE A
DISTANCE OF 584.77 FEET TO THE SOUTHEAST CORNER OF THAT TRACT OF LAND A
DESCRIBED IN INSTRUMENT NO. 2011-67098 IN SAID OFFICE OF THE RECORDER; THENCE
SOUTH 00 DEGREES 00 MINUTES 52 SECONDS WEST ALONG THE SOUTHERLY EXTENSION OF THE
EAST LINE OF SAID TRACT OF LAND A DISTANCE OF 82.07 FEET TO THE FORMER SOUTH
RIGHT-OF-WAY LINE OF SAID RAILROAD; THENCE SOUTH 37 DEGREES 55 MINUTES 47
SECONDS WEST A DISTANCE OF 76.66 FEET TO THE SOUTH LINE OF SAID NORTH HALF;
THENCE SOUTH 89 DEGREES 46 MINUTES 13 SECONDS WEST A LONG SAID SOUTH LINE A
DISTANCE OF 522.94 FEET TO THE POINT OF BEGINNING, CONTAINING 0.99 ACRES, MORE
OR LESS.

EXCEPT THE FOLLOWING CONVEYED BY CORPORATE SPECIAL WARRANTY DEED RECORDED APRIL
10, 2015 AS INSTRUMENT NO. 201500032567, DESCRIBED AS FOLLOWS:

PART OF THE NORTH HALF OF THE SOUTHEAST QUARTER OF SECTION 20, TOWNSHIP 16
NORTH, RANGE 5 EAST OF THE SECOND PRINCIPAL MERIDIAN IN MARION COUNTY, INDIANA
BEING DESCRIBED AS FOLLOWS:

 
 

--------------------------------------------------------------------------------

 
COMMENCING AT THE NORTHEAST CORNER OF SAID SOUTHEAST QUARTER; THENCE SOUTH 89
DEGREES 44 MINUTES 23 SECONDS WEST (ASSUMED BEARING) ALONG THE NORTH LINE OF
SAID QUARTER A DISTANCE OF 1130.70 FEET TO THE NORTHERLY EXTENSION OF THE WEST
LINE OF A TRACT OF LAND DESCRIBED IN INSTRUMENT 1994-0119823 IN THE OFFICE OF
THE RECORDER IN MARION COUNTY, INDIANA; THENCE SOUTH 00 DEGREES 00 MINUTES 17
SECONDS EAST ALONG SAID WEST LINE AND THE EXTENSION THEREOF A DISTANCE OF 320.00
FEET; THENCE SOUTH 89 DEGREES 44 MINUTES 23 SECONDS WEST PARALLEL WITH SAID
NORTH LINE A DISTANCE OF 183.19 FEET TO A CORNER OF A TRACT OF LAND DESCRIBED IN
INSTRUMENT NO. 2011-67098 IN SAID RECORDER'S OFFICE AND THE POINT OF BEGINNING;
THENCE SOUTH 00 DEGREES 05 MINUTES 45 SECONDS EAST ALONG AN EAST LINE OF SAID
TRACT OF LAND A DISTANCE OF 706.88 FEET TO THE FORMER NORTH RIGHT-OF-WAY LINE OF
A RAILROAD, BEING THE NORTH LINE OF A TRACT OF LAND DESCRIBED IN INSTRUMENT NO.
92-145897 IN SAID RECORDER'S OFFICE; THENCE SOUTH 77 DEGREES 07 MINUTES 39
SECONDS WEST ALONG SAID LINE A DISTANCE OF 17.43 FEET; THENCE NORTH 00 DEGREES
05 MINUTES 45 SECONDS WEST A DISTANCE OF 710.69 FEET; THENCE NORTH 89 DEGREES 44
MINUTES 23 SECONDS EAST PARALLEL WITH SAID NORTH LINE OF THE QUARTER SECTION A
DISTANCE OF 17.00 FEET TO THE POINT OF BEGINNING, CONTAINING 0.28 ACRES, MORE OR
LESS.

ALSO:

(NOT FEE EASEMENT)

EASEMENTS FOR PEDESTRIAN AND VEHICULAR INGRESS AND EGRESS, RECORDED APRIL 10,
2015 AS INSTRUMENT NO'S 201500032593 AND 201500032594, IN THE OFFICE OF THE
RECORDER OF MARION COUNTY, INDIANA AND MORE PARTICULARLY DESCRIED AS FOLLOWS:

PART OF THE SOUTH HALF OF THE SOUTHEAST QUARTER OF SECTION 20, TOWNSHIP 16
NORTH, RANGE 5 EAST OF THE SECOND PRINCIPAL MERIDIAN IN MARION COUNTY, INDIANA
BEING DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF SAID SOUTHEAST QUARTER SECTION; THENCE
NORTH 00 DEGREES 00 MINUTES 28 SECONDS WEST (BASIS OF BEARINGS IS NORTH 89
DEGREES 48 MINUTES 03 SECONDS EAST ALONG THE SOUTH LINE OF SAID SOUTHEAST
QUARTER SECTION, PER INSTRUMENT #860080911 IN THE OFFICE OF THE RECORDER OF
MARION COUNTY, INDIANA) ALONG THE WEST LINE OF SAID SOUTHEAST QUARTER A DISTANCE
OF 1336.88 FEET TO THE SOUTHWEST CORNER OF THE NORTH HALF OF SAID SOUTHEAST
QUARTER; THENCE NORTH 89 DEGREES 46 MINUTES 13 SECONDS EAST ALONG THE SOUTH LINE
OF SAID NORTH HALF A DISTANCE OF 634.55 FEET TO THE POINT OF BEGINNING; THENCE
NORTH 47 DEGREES 03 MINUTES 26 SECONDS WEST A DISTANCE OF 88.10 FEET; THENCE
NORTH 00 DEGREES 00 MINUTES 52 SECONDS EAST A DISTANCE OF 82.07 FEET TO THE
FORMER NORTH RIGHT-OF-WAY LINE OF A RAILROAD, BEING THE NORTH LINE OF A TRACT OF
LAND DESCRIBED IN INSTRUMENT #1999-192503 IN SAID RECORDER'S OFFICE; THENCE
NORTH 77 DEGREES 07 MINUTES 39 SECONDS EAST ALONG SAID NORTH RIGHT-OF-WAY LINE A
DISTANCE OF 51.29 FEET; THENCE SOUTH 00 DEGREES 00 MINUTES 52 SECONDS WEST A
DISTANCE OF 71.73 FEET; THENCE SOUTH 47 DEGREES 03 MINUTES 26 SECONDS EAST A
DISTANCE OF 119.61 FEET TO THE SOUTH LINE OF SAID NORTH HALF; THENCE SOUTH 89
DEGREES 46 MINUTES 13 SECONDS WEST ALONG SAID SOUTH LINE A DISTANCE OF 73.08
FEET TO THE POINT OF BEGINNING, CONTAINING 0.21 ACRES, MORE OR LESS.

 
 

--------------------------------------------------------------------------------

 
ALSO:

(NOT FEE EASEMENT)

PART OF THE SOUTH HALF OF THE SOUTHEAST QUARTER OF SECTION 20, TOWNSHIP 16
NORTH, RANGE 5 EAST OF THE SECOND PRINCIPAL MERIDIAN IN MARION COUNTY INDIANA
BEING DESCRIBED AS FOLLOWS: COMMENCING AT THE SOUTHWEST CORNER OF SAID SOUTHEAST
QUARTER SECTION; THENCE NORTH 89 DEGREES 48 MINUTES 03 SECONDS EAST (BASIS OF
BEARING PER INSTRUMENT #860080911 IN THE OFFICE OF THE RECORDER IN MARION
COUNTY, INDIANA) ALONG THE SOUTH LINE THEREOF A DISTANCE OF 682.10 FEET; THENCE
NORTH 00 DEGREES 00 MINUTES 28 SECONDS WEST PARALLEL WITH THE WEST LINE OF SAID
HALF QUARTER SECTION A DISTANCE OF 1317.24 FEET TO THE POINT OF BEGINNING;
THENCE CONTINUING NORTH 00 DEGREES 00 MINUTES 28 SECONDS WEST A DISTANCE OF
20.00 FEET TO THE NORTH LINE OF SAID SOUTH HALF; THENCE NORTH 89 DEGREES 46
MINUTES 13 SECONDS EAST ALONG SAID NORTH LINE A DISTANCE OF 25.53 FEET; THENCE
SOUTH 47 DEGREES 03 MINUTES 26 SECONDS EAST A DISTANCE OF 29.23 FEET; THENCE
SOUTH 89 DEGREES 46 MINUTES 13 SECONDS WEST PARALLEL WITH SAID NORTH LINE A
DISTANCE OF 46.92 FEET TO THE POINT OF BEGINNING, CONTAINING 724.5 SQUARE FEET,
MORE OR LESS.

ALSO:

(NOT FEE EASEMENT)

PART OF THE SOUTH HALF OF THE SOUTHEAST QUARTER OF SECTION 20, TOWNSHIP 16
NORTH, RANGE 5 EAST OF THE SECOND PRINCIPAL MERIDIAN IN MARION COUNTY, INDIANA
BEING DESCRIBED AS FOLLOWS: COMMENCING AT THE SOUTHEAST CORNER OF SAID SOUTHEAST
QUARTER SECTION; THENCE NORTH 89 DEGREES 48 MINUTES 03 SECONDS EAST (BASIS OF
BEARING PER INSTRUMENT #860080911 IN THE OFFICE OF THE RECORDER OF MARION
COUNTY, INDIANA) ALONG THE SOUTH LINE THEREOF A DISTANCE OF 682.10 FEET; THENCE
NORTH 00 DEGREES 00 MINUTES 28 SECONDS WEST PARALLEL WITH THE WEST LINE OF SAID
HALF-QUARTER SECTION A DISTANCE OF 1292.79 FEET TO THE POINT OF BEGINNING;
THENCE CONTINUING NORTH 00 DEGREES 00 MINUTES 28 SECONDS WEST A DISTANCE OF
44.45 FEET TO THE NORTH LINE OF SAID SOUTH HALF; THENCE SOUTH 89 DEGREES 46
MINUTES 13 SECONDS WEST ALONG SAID NORTH LINE A DISTANCE OF 47.5 FEET; THENCE
SOUTH 47 DEGREES 03 MINUTES 26 SECONDS WEST ALONG SAID NORTH LINE A DISTANCE OF
47.55 FEET; THENCE SOUTH 47 DEGREES 03 MINUTES 26 SECONDS EAST A DISTANCE OF
64.97 FEET TO THE POINT OF BEGINNING, CONTAINING 0.02 ACRES, MORE OR LESS.
 
APN:   

 

--------------------------------------------------------------------------------

 
Property
 
Address
13601 Mercury Drive, Laredo, Webb County, TX 78045
 
Legal Description
TRACT A:
 
A 50.20 (2,186,532 S.F.) acre tract of land, situated in Porcion 12, Santiago
Sanchez, Original Grantee, Abstract 278, Webb County, Texas; being out of a
tract known as N.D. Hachar Ranch containing 6,132.06 acres as recorded in Volume
303, Pages 164-173, Deed Records of Webb County, Texas, this 50.20 acre tract of
land being more particularly described as follows:
 
BEGINNING at a found concrete monument being a deflection point on Travel Center
of America Plat as per plat recorded in Volume 26, Pages 10-17 of the Webb
County Map Records, Texas also being an exterior corner of N.D. Hachar
Industrial Park, Phase I as per plat recorded in Volume 29, Pages 17-18 of the
Webb County Map Records, Texas, for the most Southerly Southwest corner of the
tract and the true POINT OF BEGINNING;
 
THENCE, North 11 degrees 06 minutes 20 seconds East, along the East boundary of
said N.D. Hachar Industrial Park, Phase I also being the East boundary line of
Lot 8, Block 1, 20.27 acres out of said N.D. Hachar Industrial Park, Phase I, a
distance of 1092.43 feet to block fence corner being the Northeast corner of a
5.85 acre tract owned by B&E Legacy Properties, LLC (un-platted) as recorded in
Volume 3330, Pages 497-510 of the Webb County Deed Records, Texas, for an
interior corner hereof;
 
THENCE, North 78 degrees 52 minutes 51 seconds West, along the northerly
boundary line of said 5.85 acre tract, a distance of 1019.30 feet, a found 1/2”
iron rod for an interior corner hereof;
 
THENCE, North 11 degrees 06 minutes 20 seconds East, a distance of 641.12 feet,
to a set 1/2” iron rod for the Northwest corner of this tract approximately 25
feet from the North boundary line of said 6132.06 acre tract, for an exterior
corner hereof;
 
THENCE, North 67 degrees 37 minutes 47 seconds East, paralleling with a 25 foot
offset the North boundary line of said 6132.06 acre tract, a distance of 1193.20
feet to a set 1/2” iron rod, for the most Northerly corner hereof;
 
THENCE, South 22 degrees 29 minutes 08 seconds East a distance of 334.13 feet to
a set 1/2” iron rod for an interior corner hereof;
 
THENCE, South 78 degrees 53 minutes 40 seconds East, a distance of 219.26 feet
to a set 1/2” iron rod for an exterior corner hereof;
 
THENCE, South 11 degrees 07 minutes 09 seconds West, a distance of 821.27 feet
to a set 1/2” iron rod for an interior corner hereof;
 
THENCE, South 78 degrees 52 minutes 51 seconds East, a distance of 215.10 feet
to a set 1/2” iron rod, for an exterior corner hereof;
 
THENCE, South 11 degrees 06 minutes 20 seconds West, a distance of 1593.24 feet
to a set 1/2” iron rod being on the North boundary line of Travel Center of
America Plat, for the most Southerly corner hereof;




--------------------------------------------------------------------------------

 
THENCE, North 52 degrees 03 minutes 50 seconds West, along the North boundary
line of said Travel Center of America Plat, a distance of 666.78 feet to the
POINT OF BEGINNING for this 50.20 acre tract of land, more or less.
 
TRACT B:
 
A 1.36 (59,266 S.F.) acre tract of land situated in Porcion 12, Santiago
Sanchez, Original Grantee, Abstract 278, Webb County, Texas; being out of a
tract known as N.D. Hachar Ranch, containing 6,132.06 acres as recorded in
Volume 303, Pages 164-173, Deed Records of Webb County, Texas, this 1.36 acre
tract of land being more particularly described as follows:
 
COMMENCING at a found concrete monument being a deflection point on Travel
Center of America Plat as per plat recorded in Volume 26, Pages 10-17 of the
Webb County Map Records, Texas, also being an exterior corner of N.D. Hachar
Industrial Park, Phase 1 as per plat recorded in Volume 29, Pages 17-18 of the
Webb County Map Records, Texas;
 
THENCE, North 35 degrees 49 minutes 41 seconds East, a distance of 1422.68 feet
to a set 1/2” iron rod being on a curve having a radius of 882.01 feet, a chord
of South 85 degrees 01 minutes 42 seconds East, 188.91 feet, the Northwest of
the tract and the TRUE POINT OF BEGINNING;
 
THENCE, along said curve right, an arc length of 189.27 feet to a set 1/2” iron
rod for a point of tangency;
 
THENCE, North 88 degrees 49 minutes 26 seconds East, a distance of 280.34 feet
to a set 1/2” iron rod being on a curve having a radius of 865.00 feet, a chord
of South 76 degrees 59 minutes 11 seconds East, 424.08 feet;
 
THENCE, along said curve right an arc length of 428.45 feet to a set 1/2” iron
rod, for a point of tangency hereof;
 
THENCE, South 62 degrees 47 minutes 48 seconds East, a distance of 22.68 feet to
a set 1/2” iron rod being on the East boundary line of said 6,132.06 acre tract
also being the right of way line of Interstate Highway 35, for an exterior
corner hereof;
 
THENCE South 26 degrees 53 minutes 04 seconds West, along the East boundary line
of said 6,132.06 acre tract same being the West right of way line of Interstate
Highway 35, a distance of 65.00 feet to a set 1/2” iron rod, for an exterior
corner hereof;
 
THENCE, North 62 degrees 47 minutes 48 seconds West, a distance of 23.05 feet to
a set 1/2” iron rod being point tangent on a curve having a radius of 800.00
feet, a chord of North 76 degrees 59 minutes 11 seconds West, 392.25 feet;
 
THENCE, along said curve left an arc length of 396.25 feet to a set 1/2” iron
rod, for a point of tangency;
 
THENCE, South 88 degrees 49 minutes 26 seconds West, a distance of 280.34 feet
to a set 1/2” iron rod being on curve having a radius of 947.01 feet, chord of
North 85 degrees 01 minutes 42 seconds West, 202.81 feet;
 
THENCE, along said curve right an arc length of 203.20 feet to a set 1/2” iron
rod, for an exterior corner hereof;

 

--------------------------------------------------------------------------------

 
THENCE, North 11 degrees 06 minutes 20 seconds East, a distance of 65.00 feet to
the POINT OF BEGINNING for this 1.36 acre tract of land, more or less.
 
TRACT C:
 
A 1.59 (69,182 S.F.) acre tract of land, situated in Porcion 12, Santiago
Sanchez, Original Grantee, Abstract 278, Webb County, Texas, being out of a
tract known as N.D. Hachar Ranch, containing 6132.06 acres as recorded in Volume
303, Pages 164-173, Deed Records of Webb County, Texas; this 1.59 acre tract of
land being more particularly described as follows:
 
COMMENCING at a found concrete monument being a deflection point on Travel
Center of America Plat as per plat recorded in Volume 26, Pages 10-17 of the
Webb County Map Records, Texas also being an exterior corner of N.D. Hachar
Industrial Park, Phase I as per plat recorded in Volume 29, Pages 17-18 of the
Webb County Map Records, Texas;
 
THENCE North 39 degrees 19 minutes 18 seconds West, a distance of 1322.37 feet
to a found 1/2” iron rod being the Northwest corner of Lot 8, Block 1 of N.D.
Hachar Industrial Park, Phase I as per map recorded in Volume 29, Pages 17-18 of
the Webb County Map Records, Texas also being on the Northeast corner of right
of way of Mercury Drive of same said N.D. Hachar Industrial Park, Phase I, for
the most Southeast corner of the tract and the true POINT OF BEGINNING;
 
THENCE, North 78 degrees 42 minutes 29 seconds West, along the Northerly
boundary line of said N.D. Hachar Industrial Park, Phase I, same being the North
right of way line of Mercury Drive, a distance of 80.00 feet, a found 1/2” iron
rod being the Northeast corner of Lot 3, Block 2 of same said Phase I, for the
Southwest corner hereof;
 
THENCE, North 11 degrees 06 minutes 20 seconds East, a distance of 838.20 feet,
to a set 1/2” iron rod for the Northwest corner of this tract approximately 25
feet front the North boundary line of said 6132.06 acre tract, for an exterior
corner hereof;
 
THENCE, North 67 degrees 37 minutes 47 seconds East, paralleling the North
boundary line of said 6132.06 acre tract, a distance of 95.91 feet to a set 1/2”
iron rod, for the most Northerly corner hereof;
 
THENCE, South 11 degrees 06 minutes 20 seconds West, a distance of 891.36 feet
to the POINT OF BEGINNING for this 1.59 acre tract of land, more or less.

 

--------------------------------------------------------------------------------

Property
 
Address
9920 East 30th Street, Indianapolis, Marion County, IN 46229
 
Legal Description
Real property in the City of Indianapolis, County of Marion, State of Indiana,
described as follows:
 
PARCEL I:
 
A PART OF THE SOUTHEAST QUARTER OF SECTION 20, TOWNSHIP 16 NORTH, RANGE 5 EAST
OF THE SECOND PRINCIPAL MERIDIAN IN WARREN TOWNSHIP OF MARION COUNTY, INDIANA,
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
 
BEGINNING AT THE SOUTHEAST CORNER OF THE SOUTHEAST QUARTER OF SECTION 20,
TOWNSHIP 16 NORTH, RANGE 5 EAST OF THE SECOND PRINCIPAL MERIDIAN IN WARREN
TOWNSHIP OF MARION COUNTY, INDIANA, THENCE SOUTH 89 DEGREES 25 MINUTES 28
SECONDS WEST (ASSUMED BEARING) ALONG THE SOUTH LINE OF SAID QUARTER SECTION A
DISTANCE OF 200.00 FEET; THENCE NORTH 00 DEGREES 22 MINUTES 39 SECONDS WEST
55.00 FEET; THENCE SOUTH 89 DEGREES 25 MINUTES 28 SECONDS WEST PARALLEL WITH
SAID SOUTH LINE 400.00 FEET TO A POINT ON THE EAST LINE OF REAL ESTATE AS
CONTAINED IN INSTRUMENT NO. 92-27605 AND FOUND IN THE OFFICE OF THE RECORDER OF
MARION COUNTY, INDIANA; THENCE NORTH 00 DEGREES 22 MINUTES 41 SECONDS WEST ALONG
SAID EAST LINE 545.00 FEET; THENCE NORTH 89 DEGREES 31 MINUTES 40 SECONDS EAST
555.00 FEET; THENCE SOUTH 00 DEGREES 22 MINUTES 49 SECONDS EAST 399.00 FEET;
THENCE NORTH 89 DEGREES 25 MINUTES 28 SECONDS EAST 45.00 FEET; THENCE SOUTH 00
DEGREES 22 MINUTES 22 SECONDS EAST 200.00 FEET TO THE POINT OF BEGINNING.
 
EXCEPTING THEREFROM THAT PART DESCRIBED AS FOLLOWS:
 
A PART OF THE SOUTHEAST QUARTER OF SECTION 20, TOWNSHIP 16 NORTH, RANGE 5 EAST
OF THE SECOND PRINCIPAL MERIDIAN IN WARREN TOWNSHIP OF MARION COUNTY, INDIANA,
MORE PARTICULARLY DESCRIBED AS FOLLOWS:
 
BEGINNING AT THE SOUTHEAST CORNER OF THE SOUTHEAST QUARTER OF SAID SECTION 20;
THENCE SOUTH 89 DEGREES 25 MINUTES 28 SECONDS WEST ALONG AND WITH THE SOUTH LINE
OF SAID QUARTER SECTION A DISTANCE OF 200.00 FEET; THENCE NORTH 00 DEGREES 22
MINUTES 39 SECONDS WEST A DISTANCE OF 55.00 FEET; THENCE NORTH 75 DEGREES 24
MINUTES 13 SECONDS EAST A DISTANCE OF 20.64 FEET TO THE TRUE POINT OF BEGINNING;
THENCE NORTH 00 DEGREES 22 MINUTES 22 SECONDS WEST A DISTANCE OF 205.00 FEET;
THENCE NORTH 62 DEGREES 10 MINUTES 03 SECONDS EAST A DISTANCE OF 21.56 FEET;
THENCE NORTH 89 DEGREES 31 MINUTES 40 SECONDS EAST A DISTANCE OF 90.87 FEET;
THENCE SOUTH 00 DEGREES 22 MINUTES 22 SECONDS EAST A DISTANCE OF 214.71 FEET
THENCE SOUTH 89 DEGREES 25 MINUTES 28 SECONDS WEST A DISTANCE OF 110.00 FEET TO
THE POINT OF BEGINNING AND CONTAINING 0.540 ACRES OR 23,534.419 SQUARE FEET MORE
OR LESS.
 
PARCEL II:
 
A PART OF THE SOUTHEAST QUARTER OF SECTION 20, TOWNSHIP 16 NORTH, RANGE 5 EAST
OF THE SECOND PRINCIPAL MERIDIAN IN WARREN TOWNSHIP OF MARION COUNTY, INDIANA,
MORE PARTICULARLY DESCRIBED AS FOLLOWS:
 
BEGINNING AT THE SOUTHEAST CORNER OF THE SOUTHEAST QUARTER OF SAID SECTION 20;
THENCE SOUTH 89 DEGREES 25 MINUTES 28 SECONDS WEST ALONG AND WITH THE SOUTH LINE
OF SAID QUARTER SECTION A DISTANCE OF 200.00 FEET; THENCE NORTH 00 DEGREES 22
MINUTES 39 SECONDS WEST A DISTANCE OF 55.00 FEET; THENCE NORTH 75 DEGREES 24
MINUTES 13 SECONDS EAST A DISTANCE OF 20.64 FEET TO THE TRUE POINT OF BEGINNING;
THENCE NORTH 00 DEGREES 22 MINUTES 22 SECONDS WEST A DISTANCE OF 205.00 FEET;
THENCE NORTH 62 DEGREES 10 MINUTES 03 SECONDS EAST A DISTANCE OF 21.56 FEET;
THENCE NORTH 89 DEGREES 31 MINUTES 40 SECONDS EAST A DISTANCE OF 90.87 FEET;
THENCE SOUTH 00 DEGREES 22 MINUTES 22 SECONDS EAST A DISTANCE OF 214.71 FEET
THENCE SOUTH 89 DEGREES 25 MINUTES 28 SECONDS WEST A DISTANCE OF 110.00 FEET TO
THE POINT OF BEGINNING AND CONTAINING 0.540 ACRES OR 23,534.419 SQUARE FEET MORE
OR LESS.
 
APN:
 

--------------------------------------------------------------------------------



Property
 
Address
221 Cockeysville Road, Cockeysville, Baltimore County, MD 21030
 
Legal Description
Real property in the City of Cockeysville and Hunt Valley, County of Baltimore,
State of Maryland, described as follows:
 
BEGINNING FOR THE SAME AT A POINT ON THE SOUTHEAST SIDE OF COCKEYSVILLE ROAD, AS
WIDENED AT THE NORTHWEST CORNER OF PARCEL 1 AS SHOWN ON PLAT BOOK O.T.G. NO. 32,
FOLIO 145 AND RUNNING THENCE AND BINDING ON THE OUTLINE OF SAID PLAT AND
REFERRING TWO COURSES OF THIS DESCRIPTION TO THE BALTIMORE COUNTY GRID MERIDIAN
SOUTH 36 DEGREES 43 MINUTES 20 SECONDS EAST 293.14 FEET, THENCE LEAVING THE SAID
OUTLINE AND RUNNING FOR LINES OF DIVISION SOUTH 53 DEGREES 16 MINUTES 40 SECONDS
WEST 327.54 FEET TO THE NORTHEAST SIDE OF A 50 FOOT RIGHT OF WAY FOR INGRESS,
EGRESS AND FOR UTILITIES AND RUNNING THENCE AND BINDING ON THE NORTHEAST SIDE OF
SAID RIGHT OF WAY NORTH 36 DEGREES 30 MINUTES 20 SECONDS WEST 124.97 FEET; AND
RUNNING THENCE TO AND ALONG THE OUTLINE OF THE PLAT HEREIN REFERRED TO NORTH 53
DEGREES 16 MINUTES 40 SECONDS EAST 100.00 FEET, NORTH 36 DEGREES 31 MINUTES 20
SECONDS WEST 170.27 FEET TO THE SOUTHEAST SIDE OF COCKEYSVILLE ROAD HEREIN
REFERRED TO AND RUNNING THENCE AND BINDING THEREON NORTH 53 DEGREES 48 MINUTES
14 SECONDS EAST 226.43 FEET TO THE PLACE OF BEGINNING, CONTAINING 1.7909 ACRES
OF LAND, MORE OR LESS.
 
SUBJECT TO A TEN FOOT DRAINAGE AND UTILITY EASEMENT ALONG THE FIRST LINE OF THE
ABOVE DESCRIBED PARCEL OF LAND AND SUBJECT TO A 30 FOOT AVENUE ADJACENT TO THE
5TH LINE OF THE ABOVE DESCRIBED PARCEL OF LAND.
 
BEING PART OF PARCEL 1, PLAT OF J&S INDUSTRIAL DEVELOPMENT, SAID PLAT BEING
RECORDED AMONG THE PLAT RECORDS OF BALTIMORE COUNTY IN PLAT BOOK O.T.G. NO. 32,
FOLIO 145.
APN:
 

--------------------------------------------------------------------------------



Property
 
Address
5600 Midlothian Turnpike, Richmond, Richmond City County, VA 23225
 
Legal Description
Real property in the City of Richmond, County of Chesterfield, State of
Virginia, described as follows:
 
ALL that certain lot, piece or parcel of land in the City of Richmond, Virginia,
at the intersection of Erich Road and Midlothian Turnpike, with all the
improvements thereon and appurtenances thereunto belonging, as more particularly
shown on a plat of survey made by Downing Surveyors, Inc. dated July 19, 1991,
captioned "Plat Showing Improvements on Parcel of Land Located in the City of
Richmond, Virginia", a copy of which is recorded in the Clerk's Office, Circuit
Court, City of Richmond, Virginia, in Plat Book 42, Page 25 containing 16.469
acres, which parcel is composed of two adjoining parcels of land as follows:
 
PARCEL I:
 
ALL that certain lot, piece or parcel of land in the City of Richmond, Virginia,
on the west line of Erich Road, with all the improvements thereon and
appurtenances thereunto belonging, as more particularly shown on a plat of
survey made by George M. Stephens, dated December 16, 1977, entitled, "Plat of
5.012 Acres on W/L of Erich Road Richmond, Va.", a copy of which is attached to
a deed of exchange between Hemmingway Transport, Inc. and Dorothy T. Estes, in
Deed Book 528, Page 496, in the Clerk's Office, of the Circuit Court, of the
City of Richmond (Division II), Virginia.
 
PARCEL II:
 
ALL that certain parcel of land with the improvements thereon and appurtenances
thereunto belonging, lying and being in the City of Richmond, Virginia, on
Midlothian Turnpike, as shown on a Plat of Survey by George M. Stephens, Jr.,
Certified Land Surveyor, entitled "Plat of 11.463 Acres at the Intersection of
W/L Erich & the NL of U.S. Rt. 60, Richmond, Va.", dated January 11, 1978, a
copy of which is recorded with a deed from Hemmingway Transport, Inc. to Dorothy
T. Estes, Trustee under a Trust Agreement dated December 30, 1976, in Deed Book
528, Page 507, in the Clerk's Office, of the Circuit Court, of the City of
Richmond, Virginia.
 
APN: C0050895001 and C0050895002
 

--------------------------------------------------------------------------------



Property
 
Address
5417 US Highway 301, Hope Mills, Cumberland County, NC 28348
 
Legal Description
Real property in the City of Hope Mills, County of Cumberland, State of North
Carolina, described as follows:
 
BEGINNING AT A CONCRETE MONUMENT IN THE SOUTHERN RIGHT-OF-WAY OF U. S. HIGHWAY
#301, SAID BEGINNING POINT BEING SOUTH 49 DEGREES 25 MINUTES WEST 85.78 FEET
FROM ANOTHER CONCRETE RIGHT-OF-WAY MONUMENT LOCATED WHERE THE RIGHT-OF-WAY
CHANGES FOR THE CLOVERLEAF ENTERING N. C. HIGHWAY #59, SAID BEGINNING POINT
BEING ALSO THE NORTHEASTERN CORNER OF THE ORIGINAL TRACT OF WHICH THIS IS A
PART, AS SET OUT IN DEED FROM LEON H. CALHOUN AND WIFE TO DAVID M. COGDELL AND
JOSEPH W. BAGGETT, RECORDED IN BOOK 858, PAGE 533, CUMBERLAND COUNTY REGISTRY,
AND RUNNING THENCE WITH THE SOUTHERN RIGHT-OF-WAY MARGIN OF U. S. HIGHWAY #301
SOUTH 49 DEGREES 13 MINUTES WEST 100 FEET TO A POINT; THENCE CONTINUING WITH
SAID RIGHT-OF-WAY SOUTH 45 DEGREES 38 MINUTES WEST 100 FEET TO A POINT; THENCE
CONTINUING WITH SAID RIGHT-OF-WAY SOUTH 39 DEGREES 50 MINUTES WEST 100 FEET TO A
POINT; THENCE CONTINUING WITH SAID RIGHT-OF-WAY SOUTH 34 DEGREES 45 MINUTES WEST
100 FEET TO A POINT; THENCE CONTINUING WITH SAID RIGHT-OF-WAY SOUTH 32 DEGREES
16 MINUTES WEST 11.30 FEET TO A CONCRETE MONUMENT; THENCE SOUTH 36 DEGREES 14
MINUTES EAST 569.92 FEET TO A CONCRETE MONUMENT LOCATED IN THE SOUTHERN LINE OF
THE ORIGINAL TRACT OF WHICH THIS IS A PART; THENCE WITH THE SOUTHERN LINE OF THE
ORIGINAL TRACT OF WHICH THIS IS A PART NORTH 57 DEGREES 56 MINUTES EAST 388.74
FEET TO A CONCRETE MONUMENT LOCATED IN A DITCH; THENCE WITH THE EASTERN LINE OF
THE ORIGINAL TRACT OF WHICH THIS IS A PART NORTH 35 DEGREES 8 MINUTES WEST
681.17 FEET TO THE BEGINNING, AND CONTAINING 5.76 ACRES, MORE OR LESS, AND BEING
A PORTION OF THAT LAND DESCRIBED IN DEED DATED FEBRUARY 3, 1961, FROM LEON H.
CALHOUN AND WIFE TO DAVID M. COGDELL AND JOSEPH W. BAGGETT, RECORDED IN BOOK
858, PAGE 533, CUMBERLAND COUNTY REGISTRY.
 
APN:
 

--------------------------------------------------------------------------------



Property
 
Address
10010 Conveyor Drive, Indianapolis, Marion County, IN 46235
 
Legal Description
Real property in the City of Indianapolis, County of Marion, State of Indiana,
described as follows:
 
A PART OF THE SOUTHWEST QUARTER OF SECTION 21, TOWNSHIP 16 NORTH, RANGE 5 EAST
OF THE SECOND PRINCIPAL MERIDIAN, MARION COUNTY, INDIANA, BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF SAID SOUTHWEST QUARTER; THENCE NORTH 00
DEGREES 06 MINUTES 01 SECONDS WEST (ASSUMED BASIS OF BEARINGS) ALONG THE WEST
LINE OF SAID QUARTER SECTION A DISTANCE OF 1241.66 FEET TO THE POINT OF
BEGINNING OF THIS DESCRIPTION; THENCE CONTINUING NORTH 00 DEGREES 06 MINUTES 01
SECONDS WEST A DISTANCE OF 272.77 FEET; THENCE SOUTH 89 DEGREES 50 MINUTES 33
SECONDS EAST A DISTANCE OF 744.80 FEET; THENCE NORTH 00 DEGREES 06 MINUTES 01
SECONDS WEST PARALLEL WITH SAID WEST LINE A DISTANCE OF 610.99 FEET TO THE NORTH
RIGHT-OF-WAY LINE OF THE PENN CENTRAL RAILROAD, SAID POINT BEING ON THE SOUTH
LINE OF RIDGEFIELD EAST SECTION ONE, AN ADDITION IN MARION COUNTY, THE PLAT OF
WHICH IS RECORDED AS INSTRUMENT #72-26022 IN THE OFFICE OF THE RECORDER OF SAID
COUNTY; THENCE NORTH 77 DEGREES 05 MINUTES 32 SECONDS EAST ALONG SAID NORTH
RIGHT-OF-WAY LINE A DISTANCE OF 609.20 FEET TO A POINT ON THE NORTHERLY
EXTENSION OF THE WEST LINE OF EASTBROOKE MEADOWS, SECTION 3A, AS PER PLAT
THEREOF RECORDED AS INSTRUMENT #78-16791 IN SAID RECORDER'S OFFICE; THENCE SOUTH
00 DEGREES 08 MINUTES 01 SECONDS EAST ALONG SAID WEST LINE OF EASTBROOKE MEADOWS
SECTION 2A, AS PER PLAT THEREOF RECORDED AS INSTRUMENT #75-23068 AND THE WEST
LINE OF EASTBROOKE MEADOWS, SECTION 1, AS PER PLAT THEREOF RECORDED AS
INSTRUMENT #74-18962, A DISTANCE OF 1226.42 FEET; THENCE SOUTH 89 DEGREES 25
MINUTES 41 SECONDS WEST PARALLEL WITH THE SOUTH LINE OF SAID SOUTHWEST QUARTER
SECTION, A DISTANCE OF 1104.60 FEET; THENCE NORTH 00 DEGREES 06 MINUTES 01
SECONDS WEST A DISTANCE OF 222.00 FEET; THENCE SOUTH 89 DEGREES 25 MINUTES 41
SECONDS WEST PARALLEL WITH SAID SOUTH LINE A DISTANCE OF 235.00 FEET TO THE
POINT OF BEGINNING, CONTAINING 23.029 ACRES, MORE OR LESS.
 
APN:   
 

--------------------------------------------------------------------------------



Property
 
Address
9420 East 30th Street, Indianapolis, Marion County, IN 46235
 
Legal Description
Real property in the City of Indianapolis, County of Marion, State of Indiana,
described as follows:
 
PART OF THE SOUTHWEST QUARTER OF SECTION 20, TOWNSHIP 16 NORTH, RANGE 5 EAST
LOCATED IN WARREN TOWNSHIP, MARION COUNTY, INDIANA, MORE PARTICULARLY DESCRIBED
AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF SAID QUARTER SECTION; THENCE SOUTH 90
DEGREES 00 MINUTES 00 SECONDS EAST (ASSUMED BEARING) ALONG THE SOUTH LINE OF
SAID QUARTER SECTION A DISTANCE OF 1912.30 FEET TO THE POINT OF BEGINNING AT THE
INTERSECTION OF SAID SOUTH LINE AND THE EAST LINE OF A 60 FOOT INGRESS-EGRESS
AND UTILITY EASEMENT PER INSTRUMENT NUMBER 88-128822 AS RECORDED IN THE OFFICE
OF THE RECORDER OF MARION COUNTY, INDIANA; THENCE NORTH 00 DEGREES 21 MINUTES 19
SECONDS EAST ALONG THE EAST LINE OF SAID EASEMENT A DISTANCE OF 579.30 FEET TO A
5/8 INCH REBAR WITH PLASTIC CAP STAMPED "SCHNEIDER FIRM #0001" (HEREAFTER
REFERRED TO AS "REBAR"); THENCE SOUTH 90 DEGREES 00 MINUTES 00 SECONDS EAST
PARALLEL WITH SAID SOUTH LINE A DISTANCE OF 751.95 FEET TO A "REBAR" ON THE EAST
LINE OF SAID HALF QUARTER SECTION; THENCE SOUTH 00 DEGREES 21 MINUTES 16 SECONDS
WEST ALONG THE EAST LINE OF SAID HALF QUARTER SECTION A DISTANCE OF 579.30 FEET
TO THE SOUTHEAST CORNER OF SAID QUARTER SECTION; THENCE NORTH 90 DEGREES 00
MINUTES 00 SECONDS WEST ALONG THE SOUTH LINE OF SAID HALF QUARTER SECTION A
DISTANCE OF 751.96 FEET TO THE POINT OF BEGINNING, CONTAINING 10.00 ACRES, MORE
OR LESS.
 
APN:   
 




--------------------------------------------------------------------------------



Property
 
Address
2847 East 600 South, Warren, Huntington County, IN 46792
 
Legal Description
PART OF THE NORTHEAST QUARTER OF SECTION 4, TOWNSHIP 26 NORTH, RANGE 10 EAST,
SALAMONIE TOWNSHIP, HUNTINGTON COUNTY, INDIANA, DESCRIBED AS FOLLOWS:
 
STARTING AT A P.K. NAIL MARKING THE NORTHEAST CORNER OF SAID NORTHEAST QUARTER;
THENCE SOUTHERLY, 246.00 FEET ALONG THE EAST LINE OF SAID NORTHEAST QUARTER TO
THE SOUTHEAST CORNER OF THE TRACT DESCRIBED IN DEED RECORD 224, PAGE 96 WHICH
SHALL BE THE PLACE OF BEGINNING; THENCE CONTINUING SOUTHERLY, 209.50 FEET ALONG
SAID EAST LINE TO THE NORTHEAST CORNER OF THE TRACT DESCRIBED IN DEED RECORD
175, PAGE 81; THENCE WESTERLY, DEFLECTING RIGHT 90 DEGREES 22 MINUTES 19
SECONDS, 220.00 FEET ALONG THE NORTH LINE OF SAID DEED RECORD 175, PAGE 81 TO
THE NORTHWEST CORNER THEREOF; THENCE SOUTHERLY, DEFLECTING LEFT 90 DEGREES 22
MINUTES 19 SECONDS, 198.00 FEET ALONG THE WEST LINE OF SAID DEED RECORD 175,
PAGE 81 TO A 5/8 INCH REBAR STAKE AT THE SOUTHWEST CORNER THEREOF, THENCE
EASTERLY, DEFLECTING LEFT 89 DEGREES 37 MINUTES 41 SECONDS, 220.00 FEET ALONG
THE SOUTH LINE OF SAID DEED RECORD 175, PAGE 81 TO A MAG NAIL ON THE EAST LINE
OF SAID NORTHEAST QUARTER; THENCE SOUTHERLY, DEFLECTING RIGHT 89 DEGREES 37
MINUTES 42 SECONDS, 417.32 FEET ALONG SAID EAST LINE; THENCE WESTERLY,
DEFLECTING RIGHT 88 DEGREES 30 MINUTES 27 SECONDS, 1270.10 FEET; THENCE
NORTHERLY, DEFLECTING RIGHT 91 DEGREES 20 MINUTES 18 SECONDS, 777.50 FEET TO A
WOOD POST; THENCE EASTERLY, DEFLECTING RIGHT 89 DEGREES 42 MINUTES 47 SECONDS,
364.78 FEET TO A WOOD POST; THENCE NORTHWESTERLY, DEFLECTING LEFT 99 DEGREES 56
MINUTES 33 SECONDS, 335.35 FEET TO A MAG NAIL ON THE NORTH LINE OF SAID
NORTHEAST QUARTER; THENCE EASTERLY, DEFLECTING RIGHT 100 DEGREES 45 MINUTES 28
SECONDS, 819.00 FEET ALONG SAID NORTH LINE TO A MAG NAIL AT THE NORTHWEST CORNER
OF THE 0.373 ACRE TRACT DESCRIBED IN DOCUMENT 2008000035; THENCE SOUTHERLY,
DEFLECTING RIGHT 89 DEGREES 37 MINUTES 41 SECONDS, 165.00 FEET TO A 5/8 INCH
REBAR STAKE AT THE SOUTHWEST CORNER OF SAID 0.373 ACRE TRACT; THENCE EASTERLY,
DEFLECTING LEFT 89 DEGREES 37 MINUTES 41 SECONDS, 13.80 FEET ALONG THE SOUTH
LINE OF SAID 0.373 ACRE TRACT TO A 5/8 INCH REBAR STAKE AT THE NORTHWEST CORNER
OF THE 0.25 ACRE TRACT I DESCRIBED IN DEED RECORD 224, PAGE 96; THENCE
SOUTHERLY, DEFLECTING RIGHT 89 DEGREES 39 MINUTES 36 SECONDS, 80.40 FEET TO A
5/8 INCH REBAR STAKE AT THE SOUTHWEST CORNER OF SAID 0.25 ACRE TRACT; THENCE
EASTERLY, DEFLECTING LEFT 89 DEGREES 24 MINUTES 18 SECONDS, 134.75 FEET ALONG
THE SOUTH LINE OF SAID 0.25 ACRE TRACT TO THE PLACE OF BEGINNING. CONTAINING
27.49 ACRES.
 
ALSO:
 
COMMENCING AT A POINT TWENTY-SEVEN (27) RODS AND TEN FEET SOUTH OF THE NORTHEAST
CORNER OF SECTION FOUR (4) IN TOWNSHIP TWENTY-SIX (26) NORTH, RANGE TEN (10)
EAST, RUNNING THENCE WEST THIRTEEN (13) RODS AND FIVE AND ONE-HALF (5 1/2) FEET,
THENCE SOUTH TWELVE (12) RODS, THENCE EAST THIRTEEN (13) RODS AND FIVE AND
ONE-HALF (5 1/2) FEET, THENCE NORTH TWELVE RODS TO THE PLACE OF BEGINNING,
CONTAINING IN SAID TRACT ONE (1) ACRE, AS SHOWN IN DEED RECORD 40 AT PAGE 456 OF
THE DEED RECORDS OF THE RECORDER'S OFFICE IN HUNTINGTON COUNTY, INDIANA.
 
ALSO:
 
A PARCEL OF LAND IN THE NORTHEAST QUARTER OF SECTION 4, TOWNSHIP 26 NORTH, RANGE
10 EAST. THE PARCEL IS MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A
POINT ON THE NORTH LINE OF SAID SECTION 4, SAID POINT BEING LOCATED 50 FEET
WESTERLY, ALONG SAID NORTH LINE, FROM THE NORTHEAST CORNER OF SAID SECTION 4;
THENCE PROCEEDING 165 FEET, SOUTHERLY PARALLEL WITH THE EAST LINE OF SAID
SECTION, TO A STEEL POST; THENCE 98.5 FEET, WESTERLY PARALLEL WITH THE NORTH
LINE OF SAID SECTION TO A STEEL POST, THENCE 165 FEET NORTHERLY, PARALLEL WITH
THE EAST LINE OF SAID SECTION TO A POINT ON THE NORTH LINE OF SAID SECTION,
THENCE 98.5 FEET EASTERLY, ALONG SAID NORTH LINE, TO THE POINT OF BEGINNING. ALL
IN SALAMONIE TOWNSHIP, HUNTINGTON COUNTY, INDIANA.
 
A.P.N.
 

--------------------------------------------------------------------------------



Property
 
Address
28055 Wick Road, Romulus, Wayne County, MI 28174
 
Legal Description
Real property in the City of Romulus, County of Wayne, State of Michigan,
described as follows:
 
Parcel 1:

Part of the Northeast 1/4 of Section 13, Town 3 South, Range 9 East, City of
Romulus, Wayne County, Michigan, described as follows:

Commencing at the North 1/4 corner of Section 13, Town 3 South, Range 9 East,
thence South 89 degrees 00 minutes 00 seconds East 963.90 feet along the North
line of Section 13, also the centerline of Wick Road (120 feet wide); thence
South 00 degrees 38 minutes 00 seconds West 60.00 feet to the Southerly
Right-of-Way of said Wick Road and the Point of Beginning; thence continuing
South 00 degrees 38 minutes 00 seconds West 204.00 feet; thence North 89 degrees
00 minutes 00 seconds West 85.00 feet; thence South 00 degrees 38 minutes 00
seconds West 405.20 feet; thence South 89 degrees 00 minutes 00 seconds East
485.43 feet; thence North 00 degrees 38 minutes 00 seconds East 609.20 feet to
the Southerly Right-of-Way of said Wick Road; thence North 89 degrees 00 minutes
00 seconds West 400.43 feet along said Southerly Right-of-Way to the Point of
Beginning.
 
Parcel 2:
 
Part of the Northeast 1/4 Section 13, Town 3 South, Range 9 East, City of
Romulus, Wayne County, Michigan described as follows:

Commencing at the Northeast corner of Section 13, Town 3 South, Range 9 East;
thence North 89 degrees 00 minutes 00 seconds West 1,764.76 feet along the North
line of Section 13, also the centerline of Wick Road (120 feet wide); thence
South 00 degrees 38 minutes 00 seconds West 60.00 feet to the Southerly
Right-of-Way of said Wick Road and the Point of Beginning; thence North 89
degrees 00 minutes 00 seconds West 85.00 feet along said Southerly Right-of-Way;
thence South 00 degrees 38 minutes 00 seconds West 204.00 feet; thence South 89
degrees 00 minutes 00 seconds East 85.00 feet; thence North 00 degrees 38
minutes 00 seconds East 204.00 feet to the Southerly Right-of-Way of said Wick
Road and the Point of Beginning.
 
Address: 28055 Wick Road, Romulus, Michigan
 
Tax I.D. No. 80-049-99-0005-000 and 80-049-99-0006-000

--------------------------------------------------------------------------------



Property
 
Address
3400 West Market Street, York, York County, PA 17404
 
Legal Description
Real property in the City of York, County of York, State of Pennsylvania,
described as follows:
 
ALL THAT CERTAIN TRACT OF LAND SITUATE IN WEST MANCHESTER TOWNSHIP, YORK COUNTY,
PENNSYLVANIA, BEING SHOWN AS LOT NOS. 1 AND 2 ON A FINAL REVERSE SUBDIVISION
PLAN FOR WORCO (GULTON ROAD) PREPARED BY JAMES R. HOLLEY & ASSOCIATES, INC.,
DATED APRIL, 1999, LAST REVISED JULY 22, 1999, AND RECORDED IN THE OFFICE OF THE
RECORDER OF DEEDS IN AND FOR YORK COUNTY, PENNSYLVANIA, IN PLAN BOOK QQ, PAGE
396, MORE FULLY BOUNDED AND DESCRIBED AS FOLLOWS TO WIT:

BEGINNING AT A POINT IN WEST MARKET STREET (SR 0462); THENCE BY SAID WEST MARKET
STREET, NORTH FIFTY-ONE (51) DEGREES THIRTY-THREE (33) MINUTES, THIRTY (30)
SECONDS EAST, A DISTANCE OF TWO HUNDRED THIRTY AND SEVENTY-FOUR ONE-HUNDREDTHS
(230.74) FEET TO A POINT; THENCE BY SAME AND A CURVE TO THE LEFT HAVING A RADIUS
OF TWO THOUSAND EIGHT HUNDRED SIXTY-EIGHT AND NINETY-ONE ONE-HUNDREDTHS
(2,868.91) FEET, AN ARC LENGTH OF FIFTY-THREE AND SIX ONE-HUNDREDTHS (53.06)
FEET, A CHORD BEARING OF NORTH FIFTY-ONE (51) DEGREES, ONE (1) MINUTE, FORTY
(40) SECONDS EAST AND A CHORD DISTANCE OF FIFTY-THREE AND SIX ONE-HUNDREDTHS
(53.06) FEET; THENCE BY SAME AND A CURVE TO THE LEFT HAVING A RADIUS OF TWO
THOUSAND EIGHT HUNDRED SIXTY-EIGHT AND NINETY-ONE ONE-HUNDREDTHS (2,868.91)
FEET, AN ARC LENGTH OF TWO HUNDRED THIRTY-THREE AND FIFTY-THREE ONE-HUNDREDTHS
(233.53) FEET, A CHORD BEARING NORTH FORTY-EIGHT (48) DEGREES, NINE (09)
MINUTES, FIFTY-FIVE (55) SECONDS EAST, A CHORD DISTANCE OF TWO HUNDRED
THIRTY-THREE AND FORTY-SEVEN ONE-HUNDREDTHS (233.47) FEET TO A POINT; THENCE BY
SAME NORTH FORTY-FIVE (45) DEGREES, FIFTY (50) MINUTES, ZERO (00) SECONDS EAST,
A DISTANCE OF FIVE HUNDRED EIGHTY-ONE AND FORTY-ONE ONE HUNDREDTHS (581.41) FEET
TO A POINT; THENCE BY SAME AND CROSSING SAID WEST MARKET STREET, SOUTH
FIFTY-SEVEN (57) DEGREES, FORTY (40)MINUTES, ZERO (00) SECONDS EAST, A DISTANCE
OF TWENTY-FIVE AND EIGHTY-FIVE ONE HUNDREDTHS (25.85) FEET TO A POINT ON THE
TWENTY-FIVE FEET RIGHT-OF-WAY OF WEST MARKET STREET; THENCE BY SAID TWENTY-FIVE
FEET RIGHT-OF-WAY OF WEST MARKET STREET BY A CURVE TO THE RIGHT HAVING A RADIUS
OF THREE THOUSAND SEVEN HUNDRED SIXTY-NINE AND EIGHTY-THREE ONE-HUNDREDTHS
(3,769.83) FEET, AN ARC LENGTH OF FIVE HUNDRED TEN AND TWENTY-SIX ONE-HUNDREDTHS
(510.26) FEET, A CHORD BEARING NORTH FIFTY (50) DEGREES FIFTY-SEVEN (57) MINUTES
THIRTY-SEVEN (37) SECONDS EAST, A CHORD DISTANCE OF FIVE HUNDRED NINE AND
EIGHTY-SEVEN ONE-HUNDREDTHS (509.87) FEET TO A POINT; THENCE BY SAME NORTH
FIFTY-FOUR (54) DEGREES, FIFTY (50) MINUTES, SEVENTEEN (17) SECONDS EAST, A
DISTANCE OF FOUR HUNDRED TWENTY-TWO AND SEVENTY ONE-HUNDREDTHS (422.70) FEET TO
A POINT AT LANDS NOW OR FORMERLY OF LESTER MUMMERY; THENCE BY SAID LANDS OF
LESTER MUMMERY, KENNETH AND MARY HAYNES, JOHN H. REIDEL, III AND ROBYN L.
REIDEL, AND LLOYD AND RITA HOLLER, SOUTH THIRTY-FOUR (34) DEGREES, FORTY-FIVE
(45) MINUTES, THIRTY (30) SECONDS EAST, A DISTANCE OF FIVE HUNDRED FOURTEEN AND
TWENTY-NINE ONEHUNDREDTHS (514.29) FEET TO A POINT AT LANDS NOW OR FORMERLY OF
GENERAL TELEPHONE ELECTRONICS; THENCE BY SAID GENERAL TELEPHONE ELECTRONICS,
SOUTH SIXTY-ONE (61) DEGREES, FIFTY-SIX (56) MINUTES, SIXTEEN (16) SECONDS WEST,
A DISTANCE OF SIX HUNDRED FIFTY-FIVE AND TWENTY-SEVEN ONE-HUNDREDTHS FEET TO A
POINT; THENCE BY SAME NORTH EIGHTY-SIX (86) DEGREES, FIFTY-ONE (51) MINUTES,
TWENTY (20) SECONDS WEST, A DISTANCE OF TWO HUNDRED TWELVE AND SEVENTY-FIVE
ONE-HUNDREDTHS (212.75) FEET TO A POINT; THENCE BY SAME SOUTH FORTY-FIVE (45)
DEGREES, FIFTY (50) MINUTES, ZERO (00) SECONDS WEST, A DISTANCE OF SEVENTY-THREE
AND FORTY-NINE ONE-HUNDREDTHS (73.49) FEET TO A POINT; THENCE BY SAME SOUTH
FORTY-FOUR (44) DEGREES, TEN (10) MINUTES, ZERO (00) SECONDS EAST, A DISTANCE OF
TWO HUNDRED SIXTY-THREE AND SEVENTY-TWO ONE-HUNDREDTHS (263.72) FEET TO A POINT;






--------------------------------------------------------------------------------

 
THENCE BY SAME AND CROSSING THE FIFTY FEET RIGHT-OF-WAY OF GULTON ROAD (T-843),
SOUTH SIXTEEN (16) DEGREES, NINE (09) MINUTES, THIRTY (30) SECONDS EAST, A
DISTANCE OF THREE HUNDRED SEVENTY-SIX AND EIGHT ONE-HUNDREDTHS (376.08) FEET TO
A POINT ON THE SOUTHERN RIGHT-OF-WAY LINE OF GULTON ROAD; THENCE BY SAID
RIGHT-OF-WAY LINE OF GULTON ROAD AND LANDS NOW OR FORMERLY OF GLOBAL STONE
PENROC, INC. THE FOLLOWING FIVE (5) COURSES AND DISTANCES: (1) SOUTH
SEVENTY-THREE (73) DEGREES, FIFTY (50) MINUTES, THIRTY (30) SECONDS WEST, A
DISTANCE OF TWO HUNDRED NINETY-FOUR AND SEVENTY-TWO ONE-HUNDREDTHS (294.72)
FEET; (2) THENCE SOUTH TWO (02) DEGREES, FIFTY-SEVEN (57) MINUTES, TWENTY (20)
SECONDS WEST, A DISTANCE OF SIXTEEN AND FIFTY-FOUR ONE-HUNDREDTHS (16.54) FEET;
(3) THENCE SOUTH SEVENTY-TWO (72) DEGREES, FIFTY-NINE (59) MINUTES, TWENTY (20)
SECONDS WEST, A DISTANCE OF ONE HUNDRED TWO AND THIRTY-NINE ONE-HUNDREDTHS
(102.39) FEET; (4) THENCE NORTH FORTY-FOUR (44) DEGREES, SEVEN (07) MINUTES,
THIRTY-NINE (39) SECONDS WEST, A DISTANCE OF FOURTEEN AND FORTY-EIGHT
ONE-HUNDREDTHS (14.48) FEET; (5) THENCE SOUTH SEVENTY-ONE (71) DEGREES,
FORTY-ONE (41) MINUTES, FIFTY (50) SECONDS WEST, A DISTANCE OF SIX HUNDRED
SEVENTY AND EIGHTEEN ONE-HUNDREDTHS (670.18) FEET TO A POINT; THENCE CROSSING
GULTON ROAD AND BY LANDS NOW OR FORMERLY OF PENALLEN CORP., NORTH THIRTY-EIGHT
(38) DEGREES, TWENTY-SIX(26) MINUTES, THIRTY (30) SECONDS WEST, A DISTANCE OF
FOUR HUNDRED SIXTY AND SEVENTY-FOUR ONE-HUNDREDTHS (460.74) FEET TO A POINT AND
PLACE OF BEGINNING. CONTAINING IN AREA 1,159,261.09 SQUARE FEET OR 26.61 ACRES.

ALSO BEING DESCRIBED AS:


ALL THAT CERTAIN TRACT OF LAND SITUATE IN WEST MANCHESTER TOWNSHIP, YORK COUNTY,
PENNSYLVANIA, BEING SHOWN ON THE ALTA/ACSM LAND TITLE SURVEY FOR WOLF
DISTRIBUTING COMPANY - 3400 WEST MARKET STREET, PREPARED BY GRS GROUP, DATED
DECEMBER 20, 2013, LAST REVISED FEBRUARY 25, 2014, BEARING JOB NO. 131142, MORE
FULLY BOUNDED AND DESCRIBED AS FOLLOWS TO WIT:

BEGINNING AT A POINT IN WEST MARKET STREET (SR 0462); THENCE BY SAID WEST MARKET
STREET, NORTH FIFTY-ONE (51) DEGREES, THIRTY-THREE (33) MINUTES, THIRTY (30)
SECONDS EAST, A DISTANCE OF TWO HUNDRED THIRTY AND SEVENTY-FOUR ONE-HUNDREDTHS
(230.74) FEET TO A POINT; THENCE BY SAME AND A CURVE TO THE LEFT HAVING A RADIUS
OF TWO THOUSAND EIGHT HUNDRED SIXTY-EIGHT AND NINETY-ONE ONE-HUNDREDTHS
(2,868.91) FEET, AN ARC LENGTH OF FIFTY-THREE AND SIX ONE-HUNDREDTHS (53.06)
FEET, A CHORD BEARING OF NORTH FIFTY-ONE (51) DEGREES, ONE (01) MINUTE, FORTY
(40) SECONDS EAST A CHORD DISTANCE OF FIFTY-THREE AND SIX ONE-HUNDREDTHS (53.06)
FEET; THENCE BY SAME AND A CURVE TO THE LEFT HAVING A RADIUS OF TWO THOUSAND
EIGHT HUNDRED SIXTY-EIGHT AND NINETY-ONE ONE-HUNDREDTHS (2,868.91) FEET, AN ARC
LENGTH OF TWO HUNDRED THIRTY-THREE AND FIFTY-THREE ONE-HUNDREDTHS (233.53) FEET,
A CHORD BEARING NORTH FORTY-EIGHT (48) DEGREES, NINE (09) MINUTES, FIFTY-FIVE
(55) SECONDS EAST, A CHORD DISTANCE OF TWO HUNDRED THIRTY-THREE AND FORTY-SEVEN
ONE-HUNDREDTHS (233.47) FEET TO A POINT; THENCE BY SAME NORTH FORTY-FIVE (45)
DEGREES, FIFTY (50) MINUTES, ZERO (00) SECONDS EAST, A DISTANCE OF FIVE HUNDRED
EIGHTY-ONE AND FORTY-ONE ONE-HUNDREDTHS (581.41) FEET TO A POINT; THENCE SOUTH
FIFTY-SEVEN (57) DEGREES, FORTY (40) MINUTES, ZERO (00) SECONDS EAST, A DISTANCE
OF TWENTY-FIVE AND EIGHTY-FIVE ONE-HUNDREDTHS (25.85) FEET TO A POINT; THENCE BY
SAME AND A CURVE TO THE RIGHT HAVING A RADIUS OF THREE THOUSAND SEVEN HUNDRED
SIXTY-NINE AND EIGHTY-THREE ONE-HUNDREDTHS (3,769.83) FEET, AN ARC LENGTH OF
FIVE HUNDRED TEN AND TWENTY-SIX ONE-HUNDREDTHS (510.26) FEET, A CHORD BEARING
NORTH FIFTY (50) DEGREES, FIFTY-SEVEN (57) MINUTES, THIRTY-SEVEN (37) SECONDS
EAST, A CHORD DISTANCE OF FIVE HUNDRED NINE AND EIGHTY-SEVEN ONE-HUNDREDTHS
(509.87) FEET TO A POINT; THENCE BY SAME NORTH FIFTY-FOUR (54) DEGREES, FIFTY
(50) MINUTES, SEVENTEEN (17) SECONDS EAST, A DISTANCE OF FOUR HUNDRED TWENTY-TWO
AND SEVENTY ONE-HUNDREDTHS (422.70) FEET TO A POINT;

 
 

--------------------------------------------------------------------------------

 
THENCE SOUTH THIRTY-FOUR (34) DEGREES, FORTY-FIVE (45) MINUTES, THIRTY (30)
SECONDS EAST, A DISTANCE OF FIVE HUNDRED FOURTEEN AND TWENTY-NINE ONE HUNDREDTHS
(514.29) FEET TO A FOUND 4" ROUND CONCRETE MONUMENT; THENCE SOUTH SIXTY-ONE (61)
DEGREES, FIFTY-SIX (56) MINUTES, SIXTEEN (16) SECONDS WEST, A DISTANCE OF SIX
HUNDRED FIFTY-FIVE AND ELEVEN ONE-HUNDREDTHS (655.11) FEET TO A FOUND 4"
CONCRETE MONUMENT; THENCE BY SAME NORTH EIGHTY-SIX (86) DEGREES, FORTY-EIGHT
(48) MINUTES, NINETEEN (19) SECONDS WEST, A DISTANCE OF TWO HUNDRED TWELVE AND
SEVENTY-NINE ONE-HUNDREDTHS (212.79) FEET TO A FOUND 4" ROUND CONCRETE MONUMENT;
THENCE BY SAME SOUTH FORTY-FIVE DEGREES, FIFTY-FOUR (54) MINUTES, FIFTY-TWO (52)
SECONDS WEST, A DISTANCE OF SEVENTY-THREE AND FORTY NINE ONE-HUNDREDTHS (73.49)
FEET TO A POINT; THENCE BY SAME SOUTH FORTY-FOUR (44) DEGREES, TWELVE (12)
MINUTES, THIRTY-FOUR (34) SECONDS EAST, A DISTANCE OF TWO HUNDRED SIXTY-THREE
AND SEVENTY-TWO (263.72) FEET TO A POINT; THENCE SOUTH SIXTEEN (16) DEGREES, SIX
(06) MINUTES, FORTY-THREE (43) SECONDS EAST, A DISTANCE OF THREE HUNDRED
SEVENTY-SIX AND FORTY NINE ONE-HUNDREDTHS (376.49) FEET TO A POINT ON THE
SOUTHERN RIGHT-OF-WAY LINE OF GULTON ROAD; THENCE BY SAID RIGHT-OF-WAY LINE OF
GULTON ROAD THE FOLLOWING FIVE (5) COURSES AND DISTANCES: (1) SOUTH
SEVENTY-THREE (73) DEGREES, FIFTY (50) MINUTES, THIRTY (30) SECONDS WEST, A
DISTANCE OF TWO HUNDRED NINETY-FOUR AND SEVENTY-TWO ONE-HUNDREDTHS (294.72); (2)
THENCE SOUTH TWO (02) DEGREES, FIFTY-SEVEN (57) MINUTES, TWENTY (20) SECONDS
WEST, A DISTANCE OF SIXTEEN AND FIFTY-FOUR ONE-HUNDREDTHS (16.54) FEET; (3)
THENCE SOUTH SEVENTY-TWO (72) DEGREES, FIFTY-NINE (59) MINUTES, TWENTY (20)
SECONDS WEST, A DISTANCE OF ONE HUNDRED TWO AND THIRTY-NINE ONE-HUNDREDTHS
(102.39) FEET; (4) THENCE NORTH FORTY-FOUR (44) DEGREES, SEVEN (07) MINUTES,
THIRTY-NINE (39) SECONDS WEST, A DISTANCE OF FOURTEEN AND FORTY-EIGHT
ONE-HUNDREDTHS (14.48) FEET; (5) THENCE SOUTH SEVENTY-ONE (71) DEGREES,
FORTY-ONE (41) MINUTES, FIFTY (50) SECONDS WEST, A DISTANCE OF SIX HUNDRED
SEVENTY AND EIGHTEEN ONE-HUNDREDTHS (670.18) FEET TO A POINT; THENCE CROSSING
GULTON ROAD NORTH THIRTY-EIGHT (38) DEGREES, TWENTY-SIX (26) MINUTES, THIRTY
(30) SECONDS WEST, A DISTANCE OF FOUR HUNDRED SIXTY AND SEVENTY-FOUR
ONE-HUNDREDTHS (460.74) FEET TO A POINT AND PLACE OF BEGINNING. CONTAINING IN
AREA 1,159,375 SQUARE FEET OR 26.62 ACRES.

BEING THE SAME PREMISES THAT SAGINAW PARTNERS, LP, A PENNSYLVANIA LIMITED
PARTNERSHIP, BY QUIT-CLAIM DEED DATED FEBRUARY 25, 2014 AND RECORDED FEBRUARY
28, 2014 IN THE OFFICE OF THE RECORDER OF DEEDS OF YORK COUNTY, PENNSYLVANIA, IN
RECORD BOOK 2269 PAGE 7737, GRANTED AND CONVEYED UNTO A&S REAL ESTATE HOLDINGS,
LLC, A PENNSYLVANIA LIMITED LIABILITY COMPANY, IN FEE.

ALSO BEING THE SAME PREMISES THAT SAGINAW PARTNERS, LP, A PENNSYLVANIA LIMITED
PARTNERSHIP, BY DEED DATED FEBRUARY 25, 2014 AND RECORDED FEBRUARY 28, 2014 IN
THE OFFICE OF THE RECORDER OF DEEDS OF YORK COUNTY, PENNSYLVANIA, IN RECORD BOOK
2269 PAGE 7724, GRANTED AND CONVEYED UNTO A&S REAL ESTATE HOLDINGS, LLC, A
PENNSYLVANIA LIMITED LIABILITY COMPANY, IN FEE.

 

--------------------------------------------------------------------------------

 
Property
 
Address
50 Omands Creek Boulevard, Winnepeg, Manitoba R2R 1V7, Canada
 
Legal Description
PARCEL "A" PLAN 48046 WLTO
 
IN NW 1/4 OF 14-11-2 EPM






--------------------------------------------------------------------------------



Property
 
Address
1001 Belmore Line, RR1, Wroxeter, Ontario N0G 2X0, Canada
 
Legal Description
PIN 41029-0012 (LT)
 
PT LT 24 CON A HOWICK PT 2, 22R3335; PT LT 25 CON A HOWICK PT 1, 22R929, EXCEPT
PT 1, 22R2881; HOWICK




--------------------------------------------------------------------------------



Property
 
Address
2616 Cedar Creek Road, Ayr, Ontario N0B 1E0, Canada
 
Legal Description
PIN 03848-0178 (LT)
 
PT LT 30 CON 11 NORTH DUMFRIES; PT RDAL BTN CON 10 & 11 NORTH DUMFRIES CLOSED BY
58G710; AS IN WS707023, EXCEPT PT 1, 58EX470; TOWNSHIP OF NORTH DUMFRIES



 
 
Back to Form 8-K [form8k.htm]

 